                                                                                       Case 8:18-bk-13010-SC    Doc 174 Filed 11/25/20 Entered 11/25/20 16:38:12      Desc
                                                                                                                 Main Document    Page 1 of 47


                                                                                        1 Reem J. Bello, State Bar No. 198840
                                                                                          rbello@wgllp.com
                                                                                        2 WEILAND GOLDEN GOODRICH LLP
                                                                                          650 Town Center Drive, Suite 600
                                                                                        3 Costa Mesa, California 92626
                                                                                          Telephone: (714) 966-1000
                                                                                        4 Facsimile:   (714) 966-1002

                                                                                        5 Attorneys for Chapter 7 Trustee,
                                                                                          Jeffrey I. Golden
                                                                                        6

                                                                                        7

                                                                                        8                        UNITED STATES BANKRUPTCY COURT

                                                                                        9                          CENTRAL DISTRICT OF CALIFORNIA

                                                                                       10                                    SANTA ANA DIVISION

                                                                                       11 In re                                      Case No. 8:18-bk-13010-SC
Weiland Golden Goodrich LLP




                                                                                       12 LIEZL DIAZ DEOCAMPO AND JULIUS B.          Chapter 7
                              Te l ( 7 14) 96 6- 10 0 0 F ax ( 7 14) - 9 66 - 1 0 02




                                                                                          DEOCAMPO,
                                   65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                       13                                            FIRST INTERIM APPLICATION FOR
                                      Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                                               Debtors.              ALLOWANCE AND PAYMENT OF FEES
                                                                                       14                                            AND REIMBURSEMENT OF EXPENSES
                                                                                                                                     OF COUNSEL FOR THE CHAPTER 7
                                                                                       15                                            TRUSTEE; MEMORANDUM OF POINTS
                                                                                                                                     AND AUTHORITIES; AND DECLARATION
                                                                                       16                                            OF REEM J. BELLO IN SUPPORT

                                                                                       17                                            DATE: December 16, 2020
                                                                                                                                     TIME: 11:00 a.m.
                                                                                       18                                            PLACE Courtroom 5C - Virtual
                                                                                                                                           411 West Fourth Street
                                                                                       19                                                  Santa Ana, California 92701

                                                                                       20

                                                                                       21

                                                                                       22

                                                                                       23

                                                                                       24

                                                                                       25

                                                                                       26

                                                                                       27

                                                                                       28
                                                                                            1303191.1                                1                           FEE APPLICATION
                                                                                       Case 8:18-bk-13010-SC       Doc 174 Filed 11/25/20 Entered 11/25/20 16:38:12           Desc
                                                                                                                    Main Document    Page 2 of 47


                                                                                        1 TO THE HONORABLE SCOTT C. CLARKSON, UNITED STATES BANKRUPTCY

                                                                                        2 JUDGE:

                                                                                        3           Weiland Golden Goodrich LLP (the “Firm”), counsel for Jeffrey I. Golden, the

                                                                                        4 Chapter 7 trustee (the “Trustee”) for the bankruptcy estate (the “Estate”) of Liezl Diaz

                                                                                        5 Deocampo and Julius B. Deocampo (the “Debtors”), submits its first interim application for

                                                                                        6 allowance and payment of fees and reimbursement of expenses for the period from

                                                                                        7 May 9, 2019 through November 25, 2020 (the “Application”) pursuant to 11 U.S.C. §§ 330

                                                                                        8 and 331. In support of the Application, the Firm submits the attached Declaration of

                                                                                        9 Reem J. Bello (the “Bello Declaration”).

                                                                                       10

                                                                                       11 I.        INTRODUCTION
Weiland Golden Goodrich LLP




                                                                                       12           Since May 9, 2019, the Firm has assisted, advised, and represented the Trustee in
                              Te l ( 7 14) 96 6- 10 0 0 F ax ( 7 14) - 9 66 - 1 0 02
                                   65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                       13 (i) analyzing Debtor’s assets and liabilities, and advising the Trustee on these matters,
                                      Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                       14 (ii) developing strategy for recovering assets, including real property occupied by assisted

                                                                                       15 living tenants, (iii) obtaining cooperation from the Debtors for the turnover and

                                                                                       16 administration of Estate assets; (iv) negotiating and documenting an agreement for the

                                                                                       17 preservation of real property, (v) negotiating, documenting and obtaining approval of an

                                                                                       18 agreement with Debtors for their purchase of the Estate’s equity in real property, (vi)

                                                                                       19 analyzing filed claims, (vii) employing the Estate’s professionals, and (vii) the legal

                                                                                       20 aspects of the administration of the Estate.

                                                                                       21           The Firm’s efforts were necessary and have provided a significant benefit to the

                                                                                       22 Estate in the form of $335,000 paid to the Estate from Debtors’ purchase of the equity in

                                                                                       23 real property which will allow the Trustee to pay, in full, all allowed general unsecured

                                                                                       24 claims and administrative claims, and will enable the Trustee to move forward with closing

                                                                                       25 this Estate. Given the benefit provided and the reasonableness of the fees, the Firm is

                                                                                       26 entitled to compensation as set forth in this Application. Accordingly, the Firm requests

                                                                                       27 that the Court approve this Application, and allow $60,757.50 in attorney’s fees and

                                                                                       28
                                                                                            1303191.1                                    2                              FEE APPLICATION
                                                                                       Case 8:18-bk-13010-SC        Doc 174 Filed 11/25/20 Entered 11/25/20 16:38:12            Desc
                                                                                                                     Main Document    Page 3 of 47


                                                                                        1 expenses for the period from May 9, 2019 through November 25, 2020, on an interim

                                                                                        2 basis.

                                                                                        3

                                                                                        4 II.       STATEMENT OF FACTS
                                                                                        5           Debtors filed a voluntary petition under Chapter 13 of the Bankruptcy Code on

                                                                                        6 August 16, 2018 (the "Case"). The Case was converted to one under Chapter 7 on

                                                                                        7 March 20, 2019, and Jeffrey I. Golden was appointed the Chapter 7 trustee.

                                                                                        8           Debtors’ schedules list the real property located at 14332 Holt Avenue, Santa Ana,

                                                                                        9 California 92705 (the "Property"), with a value of $653,200.00 after deducting 8% costs of

                                                                                       10 sale, and two liens in the amounts of $518,700.00 and $52,506.40. Debtors claimed a

                                                                                       11 homestead exemption in the amount of $81,993.60 (the "Exemption"). The Property
Weiland Golden Goodrich LLP




                                                                                       12 consists of two dwellings: Debtors’ residence; and a detached property occupied by The
                              Te l ( 7 14) 96 6- 10 0 0 F ax ( 7 14) - 9 66 - 1 0 02
                                   65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                       13 Century Guest Home Inc., a care home which is owned and operated by Debtors
                                      Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                       14 (“Business”).

                                                                                       15           The Trustee retained the Firm as his counsel to (i) analyze the assets and liabilities

                                                                                       16 of the Estate and advise the Trustee regarding these matters, including the disposition of

                                                                                       17 assets, and take appropriate action, (ii) assist the Trustee in obtaining a valuation of the

                                                                                       18 Property and in evaluating any leases related to the Business that may affect the value of

                                                                                       19 the Property, (iii) assist with the retention of a real estate broker to sell the Property,

                                                                                       20 (iv) assist the Trustee in selling the Property, if appropriate, for the benefit of the Estate,

                                                                                       21 including preparing the necessary pleadings for the Court to approve the terms of any

                                                                                       22 such sale, participating in any hearings before this Court regarding the sale, including any

                                                                                       23 auction that may occur, and, should the Court approve the sale, taking actions necessary

                                                                                       24 to close the sale, (v) analyze any problematic claims and, if warranted, prepare objections,

                                                                                       25 (vi) provide general advice regarding the Bankruptcy Code and local bankruptcy rules,

                                                                                       26 and (vii) perform any other general tasks as may be required. By order entered July 22,

                                                                                       27 2019, as Docket No. 74, the Court authorized the Trustee to employ the Firm as his

                                                                                       28 counsel, effective May 9, 2019.
                                                                                            1303191.1                                      3                              FEE APPLICATION
                                                                                       Case 8:18-bk-13010-SC        Doc 174 Filed 11/25/20 Entered 11/25/20 16:38:12          Desc
                                                                                                                     Main Document    Page 4 of 47


                                                                                        1           The Trustee employed Coldwell Banker Residential Brokerage (the "Broker") to

                                                                                        2 assist him in selling the Property. On August 15, 2019, the Trustee filed the Application of

                                                                                        3 the Chapter 7 Trustee to Employ Real Estate Broker Coldwell Banker Residential

                                                                                        4 Brokerage and Agents William Friedman and Greg Bingham Pursuant to 11 U.S.C.

                                                                                        5 §§ 327 and 328 (the "Broker Application"). The Broker Application was approved by order

                                                                                        6 entered September 17, 2019.

                                                                                        7           In addition, the Trustee employed Nussbaum APC (“Nussbaum”) as his special

                                                                                        8 counsel. On January 17, 2020, the Trustee filed the Application of the Chapter 7 Trustee

                                                                                        9 for Order Approving: (1) Employment of Special Unlawful Detainer Counsel (Nussbaum

                                                                                       10 APC) Pursuant to 11 U.S.C. §§ 327 and 328; and (2) Payment of Compensation which

                                                                                       11 was approved by order entered April 15, 2020.
Weiland Golden Goodrich LLP




                                                                                       12
                              Te l ( 7 14) 96 6- 10 0 0 F ax ( 7 14) - 9 66 - 1 0 02
                                   65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                       13 III.      CHAPTER 7 FEES AND EXPENSES REQUESTED
                                      Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                       14           In this Application, the Firm is requesting allowance of $60,405.00 in interim fees

                                                                                       15 for 120.50 hours of work performed from May 9, 2019 through November 25, 2020,

                                                                                       16 reimbursement of $352.50 in interim expenses, and payment of the allowed amounts.

                                                                                       17

                                                                                       18 IV.       CHAPTER 7 FEES AND EXPENSES REQUESTED
                                                                                       19           The Firm is informed that there is approximately $334,054.17 of funds in the

                                                                                       20 Estate. The other known accrued Chapter 7 administrative expenses are the Trustee’s

                                                                                       21 statutory fees and costs and the professional fees and expenses of the Trustee’s

                                                                                       22 accountant.

                                                                                       23           The issues that remain pending and will need to be resolved before Debtor’s case

                                                                                       24 may be closed are (i) ensuring that all assets are administered, and (ii) filing state and

                                                                                       25 federal tax returns.

                                                                                       26

                                                                                       27

                                                                                       28
                                                                                            1303191.1                                     4                             FEE APPLICATION
                                                                                       Case 8:18-bk-13010-SC       Doc 174 Filed 11/25/20 Entered 11/25/20 16:38:12             Desc
                                                                                                                    Main Document    Page 5 of 47


                                                                                        1 V.        SUMMARY OF THE FIRM’S ACTIVITIES DURING THIS INTERIM PERIOD AS
                                                                                        2           COUNSEL TO THE CHAPTER 7 TRUSTEE
                                                                                        3           The chart below summarizes all time and corresponding fees incurred by the Firm

                                                                                        4 during this interim period. Each category is described in further detail below.

                                                                                        5                      Category                      Hours               Fees     Blended Rate
                                                                                               Asset Analysis and Recovery                   102.90          $53,415.00   $519.10
                                                                                        6
                                                                                               Claims Analysis and Objections                 3.90           $2,340.00    $600.00
                                                                                        7
                                                                                               Fee Application                               13.70           $4,650.00    $339.42
                                                                                        8
                                                                                                                                Total:       120.50          $60,405.00   $501.29
                                                                                        9

                                                                                       10
                                                                                                    A.    Asset Analysis and Recovery
                                                                                       11                 [102.90 hours, $53,415.00, blended rate $519.10]
Weiland Golden Goodrich LLP




                                                                                       12
                                                                                                          1.     Initial Asset Analysis
                              Te l ( 7 14) 96 6- 10 0 0 F ax ( 7 14) - 9 66 - 1 0 02
                                   65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                       13
                                      Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                                    Upon being brought into this case, the Firm analyzed the Property which consists
                                                                                       14
                                                                                            of two dwellings: Debtors’ residence; and The Century Guest Home Inc. (the "Business"),
                                                                                       15
                                                                                            a care home which is owned and operated by Debtors. The Firm analyzed the
                                                                                       16
                                                                                            $653,200.00 scheduled value of the Property (after deducting 8% costs of sale), and two
                                                                                       17
                                                                                            liens in the amounts of $518,700.00 and $52,506.40. The Firm also analyzed Debtors’
                                                                                       18
                                                                                            claimed homestead exemption in the amount of $81,993.60 (the "Exemption").
                                                                                       19
                                                                                                          2.     Evaluation of Potential Sale of the Property
                                                                                       20
                                                                                                    The Firm obtained and reviewed documents from Debtors, some of which were
                                                                                       21
                                                                                            only obtained after multiple requests and demands for Debtors’ cooperation, conferred
                                                                                       22
                                                                                            with the Trustee and the Broker concerning the Broker’s valuation of the Property, and
                                                                                       23
                                                                                            advised the Trustee on the prospects for selling the Property. The Firm reviewed
                                                                                       24
                                                                                            admission agreements for residential care facility for the elderly (RCFE) (the "Care
                                                                                       25
                                                                                            Agreements") for the tenants of the Business (collectively, the “Residents”) which provided
                                                                                       26
                                                                                            for eviction upon 30 day’s written notice to the Residents, including for “change of use of
                                                                                       27
                                                                                            the facility.” In addition, the Firm researched legal issues relating to the operation of the
                                                                                       28
                                                                                            Business, including licensing, rents and insurance issues.
                                                                                            1303191.1                                    5                                FEE APPLICATION
                                                                                       Case 8:18-bk-13010-SC       Doc 174 Filed 11/25/20 Entered 11/25/20 16:38:12         Desc
                                                                                                                    Main Document    Page 6 of 47


                                                                                        1           Gaining access to the Property for showings was problematic, and the Trustee

                                                                                        2 could not obtain Debtor’s cooperation, even for mere access to the Property for an

                                                                                        3 inspection for valuation purposes. The Firm conferred with the Broker and Debtors’

                                                                                        4 counsel regarding Debtors’ failure to cooperate with the Broker. The Firm also addressed

                                                                                        5 issues concerning the Residents.

                                                                                        6           Following marketing, the Trustee received two purchase offers for the Property,

                                                                                        7 both of which required the Property to be vacant at close of escrow. The Firm conferred

                                                                                        8 with the Broker about the issue of the Residents and advised the Trustee regarding the

                                                                                        9 issue of the Residents and the need to employ special counsel to prepare, file and

                                                                                       10 prosecute unlawful detainer complaints against the Residents so that the Trustee could

                                                                                       11 accomplish a sale of the Property. In order for the unlawful detainer work to proceed, the
Weiland Golden Goodrich LLP




                                                                                       12 Broker temporarily removed the Property from the MLS.
                              Te l ( 7 14) 96 6- 10 0 0 F ax ( 7 14) - 9 66 - 1 0 02
                                   65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                       13                 3.     Unlawful Detainer Complaint
                                      Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                       14           The Firm conferred with Nussbaum regarding the need to file an unlawful detainer

                                                                                       15 complaint, explained and advised the legal aspects of the bankruptcy process and the

                                                                                       16 proposed sale of the Property, monitored the unlawful detainer complaint filed by

                                                                                       17 Nussbaum, and communicated with the Broker and Debtors’ counsel regarding the

                                                                                       18 unlawful detainer action. Ultimately, the complaint was dismissed once Debtors agreed to

                                                                                       19 purchase the equity in the Property.

                                                                                       20                 4.     Preservation of the Property

                                                                                       21           Subsequently, Debtors expressed an interest in purchasing the Estate’s equity in

                                                                                       22 the Property. In order to preserve the Property for the Estate and ensure that expenses

                                                                                       23 related to the Property, including all mortgage payments, real property taxes, insurance,

                                                                                       24 utilities, homeowner association dues, landscaping costs, maintenance, etc., were paid,

                                                                                       25 the Firm, on behalf of the Trustee, negotiated an agreement with Debtors which set a

                                                                                       26 deadline for Debtors to reach an agreement with the Trustee regarding the buy-back of

                                                                                       27 equity in the Property, after which, if no agreement was reached, all occupants of the

                                                                                       28 Property, including Debtors and Residents, would vacate the Property and the Property
                                                                                            1303191.1                                    6                            FEE APPLICATION
                                                                                       Case 8:18-bk-13010-SC       Doc 174 Filed 11/25/20 Entered 11/25/20 16:38:12          Desc
                                                                                                                    Main Document    Page 7 of 47


                                                                                        1 would be sold. The Firm negotiated terms to protect the Estate and the creditors of the

                                                                                        2 Estate, including remedies for the Trustee in the event that Debtors defaulted on the

                                                                                        3 agreement.

                                                                                        4           The Firm prepared and negotiated the terms of the Stipulation Between Chapter 7

                                                                                        5 Trustee and Debtor Regarding Preservation of Real Property for the Benefit of the Estate

                                                                                        6 and Payment of Property-Related Expenses (the "Stipulation") which was filed on April 17,

                                                                                        7 2020.

                                                                                        8                 5.     Sale of Equity in the Property

                                                                                        9           The Firm met with the Debtors and counsel for the Debtors regarding resolution of

                                                                                       10 the Estate’s equity in the Property. Once Debtors expressed interest in purchasing the

                                                                                       11 Estate’s equity in the Property, the Firm, on behalf of the Trustee, participated in
Weiland Golden Goodrich LLP




                                                                                       12 settlement negotiations with Debtors, through their counsel, for several months, including
                              Te l ( 7 14) 96 6- 10 0 0 F ax ( 7 14) - 9 66 - 1 0 02
                                   65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                       13 numerous discussions related to Debtors’ ability to obtain financing and procedure for
                                      Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                       14 approval of the agreement and remedies in the event that Debtors defaulted on the

                                                                                       15 agreement.

                                                                                       16           In connection with the negotiations, and as described below in the Claims Analysis

                                                                                       17 category, the Firm reviewed the filed proofs of claim and determined that the total amount

                                                                                       18 of allowed general unsecured claims filed is $251,373.63.

                                                                                       19           The Firm ultimate negotiated an equity buyback agreement (the "Agreement")

                                                                                       20 between the Trustee and Debtors which provides for Debtors’ purchase of the equity in

                                                                                       21 the Property for a purchase price of $335,000.00 to be paid to the Estate through escrow.

                                                                                       22 The Firm prepared the Motion for Order Approving Equity Buyback Agreement Between

                                                                                       23 the Trustee and Debtors and Authorizing Disposition of Property of the Estate Pursuant to

                                                                                       24 11 U.S.C. § 363(b) (the "Motion"). Debtors’ lender required approval of the Agreement on

                                                                                       25 shortened time because the lenders required the closing of the loan to occur in short

                                                                                       26 order. Therefore, the Firm prepared and filed a related application for order shortening

                                                                                       27 notice (the “OST Application”) which were filed on August 5, 2020. The OST Application

                                                                                       28 was approved by order entered by the Court on August 6, 2020, and the matter was set
                                                                                            1303191.1                                    7                             FEE APPLICATION
                                                                                       Case 8:18-bk-13010-SC        Doc 174 Filed 11/25/20 Entered 11/25/20 16:38:12            Desc
                                                                                                                     Main Document    Page 8 of 47


                                                                                        1 for hearing on August 19, 2020. The Firm prepared and filed the notice of the shortened

                                                                                        2 time hearing.

                                                                                        3           The Firm prepared for the hearing on the Motion, reviewed the Court’s tentative

                                                                                        4 ruling, and prepared the order granting the Motion which was entered on August 19, 2020.

                                                                                        5 Thereafter, the Firm monitored status of the Debtors’ funding of their loan, including

                                                                                        6 responding to inquiries from the lender’s counsel, in order to ensure that escrow closed

                                                                                        7 without delay.

                                                                                        8           Thus, the Firm’s efforts in this category resulted in a benefit of $335,000.00 for the

                                                                                        9 Estate which will allow the Trustee to pay, in full, all allowed general unsecured claims

                                                                                       10 and administrative claims, and will enable the Trustee to move forward with closing this

                                                                                       11 Estate.
Weiland Golden Goodrich LLP




                                                                                       12           B.     Claims Analysis and Objections
                              Te l ( 7 14) 96 6- 10 0 0 F ax ( 7 14) - 9 66 - 1 0 02
                                   65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                       13                  [3.90 hours, $2,340.00, blended rate $600.00]
                                      Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                       14           The claims bar date in this case expired on November 18, 2019. The Firm

                                                                                       15 analyzed the filed proofs of claim for possible objections and determined that the total

                                                                                       16 amount of allowed general unsecured claims filed is $251,373.63.

                                                                                       17 ///

                                                                                       18 ///

                                                                                       19

                                                                                       20

                                                                                       21

                                                                                       22

                                                                                       23

                                                                                       24

                                                                                       25

                                                                                       26

                                                                                       27

                                                                                       28
                                                                                            1303191.1                                         8                           FEE APPLICATION
                                                                                       Case 8:18-bk-13010-SC              Doc 174 Filed 11/25/20 Entered 11/25/20 16:38:12                    Desc
                                                                                                                           Main Document    Page 9 of 47


                                                                                        1
                                                                                                                                                     Amount/            Amount
                                                                                        2    Claim             Claimant            Date Filed     Classification        Allowed             Comment
                                                                                                        Capital One Bank                            $3,172.75
                                                                                        3      1        (USA), N.A.                9/24/2018    General Unsecured         $3,172.75            To be paid
                                                                                                        Capital One Bank                            $3,261.22
                                                                                        4      2        (USA), N.A.                9/24/2018    General Unsecured         $3,261.22            To be paid

                                                                                        5               Dell Financial Services,                    $2,338.02
                                                                                               3        LLC                        9/26/2018    General Unsecured         $2,338.02            To be paid
                                                                                        6               Capital One Bank                            $8,388.13
                                                                                               4        (USA), N.A.                9/26/2018    General Unsecured         $8,388.13            To be paid
                                                                                        7                                                            $850.37
                                                                                               5        Nordstrom, Inc.            10/8/2018    General Unsecured           $850.47            To be paid
                                                                                        8                                                           $1,511.41
                                                                                               6        Bank of America, N.A.      10/9/2018    General Unsecured         $1,511.41            To be paid
                                                                                        9               Toyota Motor Credit                         $15,679.64
                                                                                               7        Corporation                10/12/2018   Secured by vehicle1                $0                 N/A
                                                                                       10                                                          $517,988.35
                                                                                                                                                  Secured by the
                                                                                       11                                                            Property
Weiland Golden Goodrich LLP




                                                                                       12                                                           $3,313.21
                              Te l ( 7 14) 96 6- 10 0 0 F ax ( 7 14) - 9 66 - 1 0 02




                                                                                                                                                 Arrears as of the
                                   65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                       13
                                      Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                               8        CIT Bank, N.A.             10/23/2018     Petition Date           $3,313.21            To be paid
                                                                                       14               Department Stores
                                                                                               9        National Bank              10/24/2018   General Unsecured           $626.46            To be paid
                                                                                       15                                                                                                 $210,000.00 to
                                                                                                                                                  $2,000,000.00                          be paid pursuant
                                                                                       16      10       Merna Lorraine Gibson      10/24/2018   General Unsecured      $210,000.00          to settlement2
                                                                                                        Wells Fargo Bank N.A.                       $17,423.48
                                                                                       17      11       dba Wells Fargo Auto       10/25/2018   Secured by vehicle3                $0                 N/A
                                                                                                                                                  $5,000,000.00                            Disallowed per
                                                                                       18      12       Rommel V. San Pedro         1/9/2019    General Unsecured                  $0           Dkt. #141
                                                                                                                                                   $119,164.00
                                                                                       19                                                       General Unsecured
                                                                                                                                                    $13,650.00                             Disallowed per
                                                                                       20      13       Maria Susana Soriano       8/14/2019          Priority                     $0          Dkt. #141
                                                                                                                                                    $13,555.24                             Disallowed per
                                                                                       21      14       Priscilla Joson            8/14/2019          Priority                     $0           Dkt. #141
                                                                                                        JPMorgan Chase
                                                                                       22      15       Bank, N.A.                 9/18/2019    General Unsecured         $1,688.68            To be paid

                                                                                       23

                                                                                       24       1
                                                                                                 On July 13, 2020, Debtors’ counsel indicated that Debtors are making the payments on this vehicle
                                                                                            and intend to keep this vehicle.
                                                                                       25
                                                                                                2
                                                                                                    Claim No. 10 was settled for the amount of $210,000.00, as discussed herein.
                                                                                       26
                                                                                                3
                                                                                                    On July 13, 2020, Debtor’s counsel indicated that Debtors are making the payments on this vehicle
                                                                                       27 and intend to keep this vehicle.

                                                                                       28
                                                                                            1303191.1                                              9                                    FEE APPLICATION
                                                                                       Case 8:18-bk-13010-SC          Doc 174 Filed 11/25/20 Entered 11/25/20 16:38:12             Desc
                                                                                                                      Main Document     Page 10 of 47


                                                                                        1               JPMorgan Chase
                                                                                               16       Bank, N.A.              9/19/2019   General Unsecured     $9,222.83        To be paid
                                                                                        2               JPMorgan Chase
                                                                                               17       Bank, N.A.              9/19/2019   General Unsecured     $6,419.41        To be paid
                                                                                        3               JPMorgan Chase
                                                                                               18       Bank, N.A.              9/19/2019   General Unsecured      $581.04         To be paid
                                                                                        4
                                                                                                                                             Total Amount to
                                                                                        5                                                        be Paid:       $251,373.63

                                                                                        6           In particular, the Firm analyzed Claim No. 10 ("Claim 10") filed on October 24,

                                                                                        7 2018, by Merna Lorraine Gibson ("Gibson") as a general unsecured claim in the amount of

                                                                                        8 $2,000,000.00. On March 8, 2020, Debtors filed their motion to disallow Claim 10.

                                                                                        9 Gibson filed an opposition on March 23, 2020. On June 25, 2020, Debtors and Gibson

                                                                                       10 filed a joint status report and notice of settlement, pursuant to which Claim 10 will be

                                                                                       11 reduced from $2,000,000.00 to $210,000.00. On July 31, 2020, the Stipulation to Resolve
Weiland Golden Goodrich LLP




                                                                                       12 Debtors’ Objection to Claim Number 10 was filed, which provides that Claim 10 will be
                              Te l ( 7 14) 96 6- 10 0 0 F ax ( 7 14) - 9 66 - 1 0 02
                                   65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                       13 reduced and amended to a total of $210,000.00 in exchange for Debtors’ withdrawal of
                                      Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                       14 their objection. On August 13, 2020, an order was entered approving the stipulation, and

                                                                                       15 on Gibson subsequently filed an amendment to reduce Claim 10 to a total of $210,000.00.

                                                                                       16           C.       Fee Application

                                                                                       17                    [13.70 hours, $4,650.00, blended rate $339.42]

                                                                                       18           The Firm prepared the notice to retained professionals, reviewed and revised the

                                                                                       19 Firm’s billing statements in accordance with United States Trustee guidelines, prepared

                                                                                       20 this Application and the Trustee’s declaration regarding this Application.

                                                                                       21

                                                                                       22 VI.       ANALYSIS OF CHAPTER 7 FEES AND COSTS

                                                                                       23           From May 9, 2019 through November 25, 2020, the Firm expended 120.50 hours

                                                                                       24 representing the Trustee in this proceeding, as more particularly described in Exhibit “1”

                                                                                       25 attached to the Bello Declaration. Exhibit “1” is a computerized invoice prepared by the

                                                                                       26 Firm based on time records maintained by each professional performing services on

                                                                                       27 behalf of the Trustee. These records are maintained in the ordinary course of the Firm’s

                                                                                       28 business.
                                                                                            1303191.1                                          10                             FEE APPLICATION
                                                                                       Case 8:18-bk-13010-SC           Doc 174 Filed 11/25/20 Entered 11/25/20 16:38:12             Desc
                                                                                                                       Main Document     Page 11 of 47


                                                                                        1           Below are the Firm’s hourly rates for the individuals rendering services on behalf of

                                                                                        2 the Trustee, the amount of time each individual spent in representation of the Trustee, and

                                                                                        3 a total fee.

                                                                                        4                   Attorney                     Hours    Hourly Rate      Period          Total
                                                                                        5       Reem J. Bello, Attorney                   85.60        $600      2019-2020      $51,360.00

                                                                                        6       Ryan W. Beall, Attorney                    1.60        $450      2019-2020         $720.00

                                                                                        7       Claudia M. Yoshonis, Paralegal             2.80        $250      2019-2020         $700.00

                                                                                                Cynthia B. Meeker, Paralegal              30.50        $250      2019-2020       $7,625.00
                                                                                        8
                                                                                                                     TOTAL HOURS:        120.50                 TOTAL FEES:     $60,405.00
                                                                                        9

                                                                                       10
                                                                                                    The 120.50 hours resulted in total fees of $60,405.00, creating a blended hourly
                                                                                       11
                                                                                            rate of $501.29. The rates charged by the Firm are standard for the Firm on legal matters,
Weiland Golden Goodrich LLP




                                                                                       12
                                                                                            without considering the size and degree of responsibility, difficulty, complexity or results
                              Te l ( 7 14) 96 6- 10 0 0 F ax ( 7 14) - 9 66 - 1 0 02
                                   65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                       13
                                      Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                            achieved. The rates at which the Firm charges its non-bankruptcy clients for similar
                                                                                       14
                                                                                            services are the same.
                                                                                       15
                                                                                                    In addition to the Firm’s fees, from May 9, 2019 through November 25, 2020, the
                                                                                       16
                                                                                            Firm advanced out-of-pocket expenses totaling $352.50 as detailed in Exhibit “1” attached
                                                                                       17
                                                                                            to the Bello Declaration. The Firm’s costs are itemized as follows:
                                                                                       18
                                                                                                           Bulk postage                                                $2.00
                                                                                       19                  Photocopies ($.20 per page)                                 $3.20

                                                                                       20                  Federal Express                                            $24.91
                                                                                                           CourtCall                                                  $68.75
                                                                                       21                  Online research                                            $35.82
                                                                                       22                  Courier                                                   $217.82
                                                                                                                                                     Total:          $352.50
                                                                                       23

                                                                                       24

                                                                                       25

                                                                                       26

                                                                                       27

                                                                                       28
                                                                                            1303191.1                                        11                                FEE APPLICATION
                                                                                       Case 8:18-bk-13010-SC        Doc 174 Filed 11/25/20 Entered 11/25/20 16:38:12              Desc
                                                                                                                    Main Document     Page 12 of 47


                                                                                        1 VII.      POINTS AND AUTHORITIES ADDRESSING STANDARD FOR REVIEWING FEE
                                                                                        2 APPLICATION AND REIMBURSEMENT OF EXPENSES

                                                                                        3           After notice and a hearing, the court may award an attorney or other professional

                                                                                        4 employed by the estate pursuant to §§ 327 or 1103 “reasonable compensation for actual,

                                                                                        5 necessary services rendered” and “reimbursement for actual, necessary expenses.” See

                                                                                        6 11 U.S.C. §§ 330(a)(1)(A) & (B). In determining the reasonableness of the compensation

                                                                                        7 requested, the court shall consider the following:

                                                                                        8                  [T]he nature, the extent, and the value of [the services
                                                                                                           provided], taking into account all relevant factors, including–
                                                                                        9
                                                                                                           (A) the time spent on such services;
                                                                                       10
                                                                                                           (B) the rates charged for such services;
                                                                                       11
                                                                                                           (C) whether the services were necessary to the administration
Weiland Golden Goodrich LLP




                                                                                       12                  of, or beneficial at the time at which the service was rendered
                              Te l ( 7 14) 96 6- 10 0 0 F ax ( 7 14) - 9 66 - 1 0 02




                                                                                                           toward the completion of, a case under this title;
                                   65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                       13
                                      Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                                           (D) whether the services were performed within a reasonable
                                                                                       14                  amount of time commensurate with the complexity,
                                                                                                           importance, and nature of the problem, issue, or task
                                                                                       15                  addressed; and

                                                                                       16                  (E) whether the compensation is reasonable based on the
                                                                                                           customary compensation charged by comparably skilled
                                                                                       17                  practitioners in cases other than cases under this title.

                                                                                       18 Id. § 330(a)(3)(A)-(E).

                                                                                       19           “A compensation award based on a reasonable hourly rate multiplied by the

                                                                                       20 number of hours actually and reasonably expended is presumptively a reasonable fee.”

                                                                                       21 Burgess v. Klenske (In re Manoa Finance Co., Inc.), 853 F.2d 687, 691 (9th Cir. 1988).

                                                                                       22 Factors ordinarily accounted for in either the hourly rate or the number of hours expended

                                                                                       23 include: (1) the novelty and complexity of issues, (2) the special skill and experience of

                                                                                       24 counsel, (3) the quality of representation, and (4) the results obtained. See id.

                                                                                       25           In this case, the factors set forth in § 330 are met.

                                                                                       26

                                                                                       27

                                                                                       28
                                                                                            1303191.1                                      12                                FEE APPLICATION
                                                                                       Case 8:18-bk-13010-SC        Doc 174 Filed 11/25/20 Entered 11/25/20 16:38:12              Desc
                                                                                                                    Main Document     Page 13 of 47


                                                                                        1           A.     Time and Labor Required
                                                                                        2           From May 9, 2019 through November 25, 2020, the Firm expended a total of

                                                                                        3 120.50 hours in this case. The above description of the history of this proceeding and the

                                                                                        4 Firm’s representation of the Trustee amply justify this expenditure of time.

                                                                                        5           B.     The Services Were Necessary or Beneficial
                                                                                        6           As set forth above, the Firm’s services were necessary and beneficial.

                                                                                        7           C.     Time Spent and Rate Charged Were Reasonable
                                                                                        8                  1.     Novelty and Difficulty of the Questions
                                                                                        9           The issues in this case, as discussed in more detail above, required the expertise

                                                                                       10 and skills of the Firm.

                                                                                       11                  2.     Skills Required to Perform the Services Properly
Weiland Golden Goodrich LLP




                                                                                       12           The preceding remarks illustrate the necessity of the Firm’s exceptional bankruptcy
                              Te l ( 7 14) 96 6- 10 0 0 F ax ( 7 14) - 9 66 - 1 0 02
                                   65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                       13 knowledge and skills in fulfilling its obligations to the Trustee.
                                      Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                       14                  3.     The Quality of Representation
                                                                                       15           The narrative statement concerning the Firm’s services reflects that the Firm

                                                                                       16 provided the highest quality of services to the Estate and the Trustee.

                                                                                       17                  4.     The Result Obtained
                                                                                       18           The result obtained is set forth in detail in the narrative statement.

                                                                                       19                  5.     Customary Fees
                                                                                       20           The rates charged by the Firm are normal charges for work performed on legal

                                                                                       21 matters, without considering size and degree of responsibility, difficulty, complexity, or

                                                                                       22 results achieved.

                                                                                       23                  6.     Whether the Fee is Fixed or Contingent
                                                                                       24           As in all bankruptcy proceedings, the Firm’s fees in connection with its

                                                                                       25 representation of the Trustee are subject to the discretion of the Court in determining the

                                                                                       26 value of the services rendered to the Estate, and are subject to the availability of the funds

                                                                                       27 of the Estate and are, accordingly, in effect contingent.

                                                                                       28
                                                                                            1303191.1                                      13                                FEE APPLICATION
                                                                                       Case 8:18-bk-13010-SC       Doc 174 Filed 11/25/20 Entered 11/25/20 16:38:12          Desc
                                                                                                                   Main Document     Page 14 of 47


                                                                                        1                 7.     Experience, Reputation and Ability of Counsel
                                                                                        2           The Firm’s attorneys have extensive knowledge in insolvency, reorganization and

                                                                                        3 bankruptcy law. The professionals of the Firm rendering services on behalf of the Trustee

                                                                                        4 have considerable experience and resources available which have greatly assisted them

                                                                                        5 in rendering the services which the Firm has been able to perform in this highly

                                                                                        6 specialized field. Counsel with lesser experience or available resources might have

                                                                                        7 required additional time in order to render such services.

                                                                                        8           REEM J. BELLO received her undergraduate degrees in political science and
                                                                                        9 English literature from the University of California at Irvine where she graduated magna

                                                                                       10 cum laude, Order of Merit (Top 2% of class) and Phi Beta Kappa. Ms. Bello received her

                                                                                       11 law degree from the University of Southern California Law School in 1998 where she was
Weiland Golden Goodrich LLP




                                                                                       12 a member of the Hale Moot Court Honors Program. During law school, Ms. Bello served
                              Te l ( 7 14) 96 6- 10 0 0 F ax ( 7 14) - 9 66 - 1 0 02
                                   65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                       13 a judicial externship to the Honorable Alan M. Ahart, United States Bankruptcy Judge for
                                      Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                       14 the Central District of California, and a judicial externship to the Honorable Kathleen P.

                                                                                       15 March, United States Bankruptcy Judge for the Central District of California. Upon

                                                                                       16 graduation, Ms. Bello served a judicial clerkship to the Honorable Kathleen P. March,

                                                                                       17 United States Bankruptcy Judge for the Central District of California.

                                                                                       18           Ms. Bello concentrates her practice on both bankruptcy/insolvency matters and

                                                                                       19 commercial and business litigation. She represents debtors, secured and unsecured

                                                                                       20 creditors, creditors' committees, equity committees and other parties in bankruptcy cases.

                                                                                       21 She has led Chapter 11 reorganization proceedings, from the commencement of a case

                                                                                       22 through to plan confirmation proceedings. Ms. Bello has extensive experience in

                                                                                       23 Chapter 7 liquidation proceedings, representing Chapter 7 trustees in the recovery and

                                                                                       24 liquidation of assets. She has significant bankruptcy-related litigation experience

                                                                                       25 representing trustees and creditors in adversary proceedings. Her bankruptcy-related

                                                                                       26 litigation experience includes discovery, briefing, settlement negotiations, mediation and

                                                                                       27 trial in connection with preference, fraudulent conveyance, lien avoidance proceedings,

                                                                                       28 and other adversary proceedings. She has significant experience handling a wide variety
                                                                                            1303191.1                                   14                            FEE APPLICATION
                                                                                       Case 8:18-bk-13010-SC          Doc 174 Filed 11/25/20 Entered 11/25/20 16:38:12            Desc
                                                                                                                      Main Document     Page 15 of 47


                                                                                        1 of business, commercial and real estate litigation involving discovery, taking and

                                                                                        2 defending depositions, pretrial motions, settlement negotiations and mediation.

                                                                                        3           RYAN W. BEALL received his undergraduate degree in Political Science with a
                                                                                        4 minor in Human Communication from Trinity University in San Antonio, Texas in 2008,

                                                                                        5 and his law degree from University of California Irvine, School of Law in 2016. While at

                                                                                        6 law school, he served a judicial externship to the Honorable Brian E. Hill, Superior Court

                                                                                        7 of Santa Barbara, and a judicial externship to the Honorable Scott C. Clarkson, United

                                                                                        8 States Bankruptcy Judge for the Central District of California. Upon graduation, Mr. Beall

                                                                                        9 served a judicial clerkship for the Honorable Christopher M. Klein, United States

                                                                                       10 Bankruptcy Judge for the Eastern District of California from August 2016 to August 2018.

                                                                                       11           Mr. Beall’s practice is focused on bankruptcy and insolvency matters. Mr. Beall’s
Weiland Golden Goodrich LLP




                                                                                       12 article Cryptocurrency in the Law: An Analysis of the Treatment of Cryptocurrency in
                              Te l ( 7 14) 96 6- 10 0 0 F ax ( 7 14) - 9 66 - 1 0 02
                                   65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                       13 Bankruptcy will be published in the late 2018 issue of the California Bankruptcy Journal.
                                      Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                       14           CLAUDIA YOSHONIS received her undergraduate degree from San Diego State
                                                                                       15 University, and her law degree from Western State University of Law. She served a

                                                                                       16 judicial clerkship to the Honorable James N. Barr, United States Bankruptcy Judge for the

                                                                                       17 Central District of California, from 1987 through 1989.

                                                                                       18           CYNTHIA B. MEEKER received her undergraduate degree from California State
                                                                                       19 University at Fullerton in 1982, and obtained a certificate of legal assistantship from the

                                                                                       20 University of California at Irvine in 1988.

                                                                                       21           D.        Professional Relationship with the Client
                                                                                       22           The Trustee is a partner in the Firm.

                                                                                       23

                                                                                       24 VIII.     NO FEE SHARING ARRANGEMENT
                                                                                       25               The Trustee is a partner of the Firm, and as such he shares in whatever

                                                                                       26 compensation is received by the Firm. The Firm also shares in whatever compensation is

                                                                                       27 received by the Trustee. The Firm has no other fee sharing arrangement, understanding,

                                                                                       28
                                                                                            1303191.1                                       15                           FEE APPLICATION
                                                                                       Case 8:18-bk-13010-SC       Doc 174 Filed 11/25/20 Entered 11/25/20 16:38:12          Desc
                                                                                                                   Main Document     Page 16 of 47


                                                                                        1 or compensation sharing arrangement with any other entity, and no part of the fees or

                                                                                        2 expenses awarded to the Firm will be paid to any other entity.

                                                                                        3

                                                                                        4 IX.       CONCLUSION
                                                                                        5           The Firm’s efforts have conferred substantial benefit to the Estate and the Firm

                                                                                        6 believes that the requested fees and costs are more than reasonable.

                                                                                        7           WHEREFORE, the Firm respectfully requests that this Court enter its order:
                                                                                        8           1.    Allowing $60,405.00 in interim fees and $352.50 in interim expenses for the
                                                                                        9 period from May 9, 2019 through November 25, 2020;

                                                                                       10           2.    Authorizing the Trustee to pay the allowed amounts; and

                                                                                       11           3.    For such further relief as the Court may deem necessary and appropriate.
Weiland Golden Goodrich LLP




                                                                                       12
                              Te l ( 7 14) 96 6- 10 0 0 F ax ( 7 14) - 9 66 - 1 0 02
                                   65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                       13                                             Respectfully submitted,
                                      Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                       14 Dated: November 25, 2020                    WEILAND GOLDEN GOODRICH LLP

                                                                                       15
                                                                                                                                      By: /s/ Reem J. Bello
                                                                                       16                                                 REEM J. BELLO
                                                                                                                                          Counsel for Jeffrey I. Golden,
                                                                                       17                                                 Chapter 7 Trustee

                                                                                       18

                                                                                       19

                                                                                       20

                                                                                       21

                                                                                       22

                                                                                       23

                                                                                       24

                                                                                       25

                                                                                       26

                                                                                       27

                                                                                       28
                                                                                            1303191.1                                    16                            FEE APPLICATION
                                                                                       Case 8:18-bk-13010-SC        Doc 174 Filed 11/25/20 Entered 11/25/20 16:38:12           Desc
                                                                                                                    Main Document     Page 17 of 47


                                                                                        1                              DECLARATION OF REEM J. BELLO
                                                                                        2

                                                                                        3           I, Reem J. Bello, declare as follows:

                                                                                        4           1.     I am a partner in the law firm Weiland Golden Goodrich LLP (the “Firm”),

                                                                                        5 attorneys of record for Jeffrey I. Golden, the Chapter 7 trustee (the “Trustee”). The

                                                                                        6 following is within my personal knowledge, and if called upon as a witness, I could and

                                                                                        7 would testify competently with respect thereto. I am submitting this declaration in support

                                                                                        8 of the Firm’s First Interim Application for Allowance and Payment of Fees and

                                                                                        9 Reimbursement of Expenses of Counsel for the Chapter 7 Trustee (the “Application”).

                                                                                       10           2.     In the ordinary course of its business, the Firm keeps a record of all time

                                                                                       11 expended by its professionals and para-professionals in the rendering of professional
Weiland Golden Goodrich LLP




                                                                                       12 services on a computerized billing system as follows: At or near the time the professional
                              Te l ( 7 14) 96 6- 10 0 0 F ax ( 7 14) - 9 66 - 1 0 02
                                   65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                       13 services are rendered, attorneys and other professionals of the Firm either: (1) record in
                                      Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                       14 writing on a time sheet the client/matter name or number, the duration of time expended,

                                                                                       15 and a description of the nature of the services performed, or (2) input the time record,

                                                                                       16 including the client/matter number, duration of time expended, a description of the nature

                                                                                       17 of the services performed, and the initials of the professional rendering the service,

                                                                                       18 directly into the Firm’s computer billing system. For the professionals who record their

                                                                                       19 time using written time sheets, the information contained in the time sheets is then

                                                                                       20 transcribed into the Firm’s computer billing system. The Firm’s computer billing system

                                                                                       21 keeps a record of all time spent on a client/matter, the professional providing the services

                                                                                       22 and a description of the services rendered. The Firm’s computer billing system

                                                                                       23 automatically multiplies the time expended by each professional by the respective

                                                                                       24 professional’s billing rate to calculate the amount of the fee associated. The Firm

                                                                                       25 conducts its business in reliance on the accuracy of such business records.

                                                                                       26           3.     I have reviewed the Firm’s bills for services rendered in connection with its

                                                                                       27 representation of the Trustee in this case, a copy of which is attached as Exhibit “1.”

                                                                                       28
                                                                                            1303191.1                                       17                           FEE APPLICATION
                                                                                       Case 8:18-bk-13010-SC       Doc 174 Filed 11/25/20 Entered 11/25/20 16:38:12           Desc
                                                                                                                   Main Document     Page 18 of 47


                                                                                        1           4.    It is the Firm’s usual practice to allocate work and assignments in an efficient

                                                                                        2 manner to achieve an effective result. As demonstrated in the Application, the practice

                                                                                        3 has been followed in this case.

                                                                                        4           5.    At any time a reimbursable charge is incurred on behalf of a client, such as

                                                                                        5 photocopy expenses, telecopy charges, and the like, employees of the Firm keep a written

                                                                                        6 record of the file number for which the charges were expended and a brief description of

                                                                                        7 the nature of the expense. These records are also transcribed into the computer which,

                                                                                        8 together with the records of time spent providing professional services, are transcribed

                                                                                        9 onto monthly bills.

                                                                                       10           6.    With respect to costs for the reproduction of documents, the photocopy

                                                                                       11 operator must manually enter in the system the coded “file” number and “matter” number
Weiland Golden Goodrich LLP




                                                                                       12 assigned to that particular case and the number of photocopies made. Photocopies and
                              Te l ( 7 14) 96 6- 10 0 0 F ax ( 7 14) - 9 66 - 1 0 02
                                   65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                       13 scanned documents are charged at $.20 per page. Attached as Exhibit “1” is a true and
                                      Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                       14 correct copy of the expense portion of the Firm’s billing statement.

                                                                                       15           7.    The Firm has no fee sharing arrangement, understanding, or compensation

                                                                                       16 sharing arrangement with any other entity, and no part of the attorneys’ fees or expenses

                                                                                       17 awarded to the Firm will be paid to any other entity.

                                                                                       18           8.    I have reviewed the requirements of Local Bankruptcy Rule 2016 (“Rule

                                                                                       19 2016”). The Application complies with Rule 2016.

                                                                                       20           ///

                                                                                       21           ///

                                                                                       22           ///

                                                                                       23

                                                                                       24

                                                                                       25

                                                                                       26

                                                                                       27

                                                                                       28
                                                                                            1303191.1                                    18                             FEE APPLICATION
                                                                                       Case 8:18-bk-13010-SC        Doc 174 Filed 11/25/20 Entered 11/25/20 16:38:12             Desc
                                                                                                                    Main Document     Page 19 of 47


                                                                                        1           9.     I participated in preparing, am familiar with, and have read the Application.

                                                                                        2 To the best of my knowledge, information and belief, the facts in the Application are true

                                                                                        3 and correct.

                                                                                        4           I declare under penalty of perjury that the foregoing is true and correct.

                                                                                        5           Executed on this 25th day of November, 2020, at Costa Mesa, California.

                                                                                        6
                                                                                                                                               /s/ Reem J. Bello
                                                                                        7                                                                   Reem J. Bello
                                                                                        8

                                                                                        9

                                                                                       10

                                                                                       11
Weiland Golden Goodrich LLP




                                                                                       12
                              Te l ( 7 14) 96 6- 10 0 0 F ax ( 7 14) - 9 66 - 1 0 02
                                   65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                       13
                                      Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                       14

                                                                                       15

                                                                                       16

                                                                                       17

                                                                                       18

                                                                                       19

                                                                                       20

                                                                                       21

                                                                                       22

                                                                                       23

                                                                                       24

                                                                                       25

                                                                                       26

                                                                                       27

                                                                                       28
                                                                                            1303191.1                                     19                              FEE APPLICATION
                                                                                       Case 8:18-bk-13010-SC            Doc 174 Filed 11/25/20 Entered 11/25/20 16:38:12            Desc
                                                                                                                        Main Document     Page 20 of 47


                                                                                        1                SUMMARY OF FIRST INTERIM APPLICATION FOR ALLOWANCE
                                                                                        2                          AND PAYMENT OF FEES AND REIMBURSEMENT
                                                                                        3                 OF EXPENSES OF COUNSEL FOR THE CHAPTER 7 TRUSTEE
                                                                                        4

                                                                                        5 Current Fees Sought:                                                $60,405.00

                                                                                        6 Current Expenses Sought:                                            $352.50

                                                                                        7 Compensation Previously Awarded and Paid:                           $0

                                                                                        8 Compensation by Professional and Date of Bar Admission:

                                                                                        9      Attorney or Paralegal       Hours    Hourly Rate    Period          Total         Date of Bar
                                                                                                                                                                                 Admission
                                                                                       10
                                                                                              Reem J. Bello,                85.60        $600     2019-2020   $51,360.00          12/1998
                                                                                       11     Attorney
Weiland Golden Goodrich LLP




                                                                                       12     Ryan W. Beall, Attorney        1.60        $450     2019-2020    $720.00            12/2016
                              Te l ( 7 14) 96 6- 10 0 0 F ax ( 7 14) - 9 66 - 1 0 02




                                                                                              Claudia M. Yoshonis,           2.80        $250     2019-2020    $700.00              N/A
                                   65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                       13
                                      Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                              Paralegal
                                                                                       14     Cynthia B. Meeker,            30.50        $250     2019-2020   $7,625.00             N/A
                                                                                              Paralegal
                                                                                       15
                                                                                                        TOTAL HOURS:       120.50            TOTAL FEES:      $60,405.00
                                                                                       16

                                                                                       17
                                                                                            Blended Hourly Rate for this Time Period (including paralegals):           $501.29
                                                                                       18
                                                                                            Blended Hourly Rate for this Time Period (excluding paralegals):           $597.25
                                                                                       19

                                                                                       20

                                                                                       21

                                                                                       22

                                                                                       23

                                                                                       24

                                                                                       25

                                                                                       26

                                                                                       27

                                                                                       28
                                                                                            1303191.1                                       20                              FEE APPLICATION
Case 8:18-bk-13010-SC   Doc 174 Filed 11/25/20 Entered 11/25/20 16:38:12   Desc
                        Main Document     Page 21 of 47




                  EXHIBIT 1
      Case 8:18-bk-13010-SC
                          Doc 174 Filed 11/25/20 Entered 11/25/20 16:38:12   Desc
                          Main Document
                      WEILAND               Page 22 of 47 LLP
                                GOLDEN GOODRICH
                         650 TOWN CENTER DRIVE - SUITE 600
                           COSTA MESA, CALIFORNIA 92626
                               TELEPHONE: 714-966-1000
                              FEDERAL TAX I.D. XX-XXXXXXX


                                  NOVEMBER 25, 2020


JEFFREY GOLDEN OF COUNSEL                                         OUR FILE: GOL02.0045
650 TOWN CENTER DRIVE, SUITE 950
COSTA MESA, CA 92626

RE:     LIEZL & JULIUS DEOCAMPO
        INVOICE # 3064
        RESPONSIBLE ATTORNEY: JEFFREY GOLDEN

STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH NOVEMBER 25, 2020

PROFESSIONAL SERVICES

ASSET ANALYSIS AND RECOVERY

05/09/19     RJB   MEETING WITH TRUSTEE RE REAL                0.50   @600          300.00
                   PROPERTY TURNOVER AND BUSINESS
                   OPERATION
05/14/19     RJB   REVIEW AND ANALYSIS OF AND LEGAL            0.80   @600          480.00
                   RESEARCH RE LEGAL ISSUES RE SENIOR
                   LIVING BUSINESS OPERATIONS
05/14/19     RJB   MEETING WITH TRUSTEE RE LEGAL               0.20   @600          120.00
                   ISSUES RE SENIOR LIVING BUSINESS
                   OPERATION
05/17/19     RJB   MEETING WITH TRUSTEE RE REAL                0.20   @600          120.00
                   PROPERTY AND BUSINESS OPERATIONS
05/24/19     RJB   REVIEW AND ANALYSIS OF DOCUMENTS            0.80   @600          480.00
                   AND SCEDULES AND CORRESPONDENCE
                   RE REAL PROPERTY AND ASSET
                   RECOVERY
05/24/19     RJB   MEETING WITH TRUSTEE RE ASSETS AND          0.20   @600          120.00
                   ISSUES RE DISCLOSURES BY DEBTORS
05/31/19     RJB   MEETING WITH TRUSTEE RE STRATEGY            0.50   @600          300.00
                   RE REAL PROPERTY AND ASSET
                   RECOVERY
05/31/19     RJB   REVIEW AND ANALYSIS OF AND                  0.50   @600          300.00
                   RESEARCH RE BUSINESS OPERATIONS OF
                   DEBTOR AND LEGAL ISSUES RE
                   LICENSING AND INSURANCE
06/04/19     RJB   PREPARATION OF CORRESPONDENCE TO            0.20   @600          120.00
                   TRUSTEE RE ASSETS TO BE
                   ADMINISTERED AND CASE STRATEGY
06/04/19     RJB   MEETING WITH TRUSTEE RE CASE                0.20   @600          120.00


                                EXHIBIT 1    PAGE 21
    Case 8:18-bk-13010-SC Doc 174 Filed 11/25/20 Entered 11/25/20 16:38:12 Desc
PAGE 2                    Main Document     Page 23 of 47
NOVEMBER 25, 2020
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH NOVEMBER 25, 2020
LIEZL & JULIUS DEOCAMPO
OUR FILE: GOL02.0045

                 STRATEGY
06/04/19   RJB   REVIEW AND ANALYSIS OF PETITION AND         0.50   @600          300.00
                 SCHEDULES AND DOCUMENTS RE REAL
                 PROPERTY AND BUSINESS OPERATIONS
06/04/19   RJB   REVIEW AND ANALYSIS OF REAL                 0.20   @600          120.00
                 PROPERTY VALUATION
06/17/19   RJB   MEETING WITH TRUSTEE RE BUSINESS            0.20   @600          120.00
                 AND REAL PROPERTY ASSETS AND
                 STRATEGY RE SAME
06/17/19   RJB   REVIEW AND ANALYSIS OF AND                  0.20   @600          120.00
                 STRATEGIZE RE FAILURE OF DEBTOR TO
                 PRODUCE ALL REQUESTED DOCUMENTS
06/17/19   RJB   REVIEW AND ANALYSIS OF DOCUMENTS            1.80   @600     1,080.00
                 AND ANALYSIS RE RECOVERY TO ESTATE
                 ON ASSETS
06/17/19   RJB   REVIEW AND ANALYSIS OF DOCUMENTS            1.50   @600          900.00
                 AND CORRESPONDENCE RE DEBTOR'S
                 BUSINESS INTERESTS AND RECOVERY RE
                 SAME
06/27/19   RJB   REVIEW AND ANALYSIS OF EXCHANGE OF          0.20   @600          120.00
                 CORRESPONDENCE RE ISSUES WITH
                 POTENTIAL LEASE AGREEMENTS
06/27/19   RJB   REVIEW AND ANALYSIS OF AND                  0.50   @600          300.00
                 STRATEGIZE RE SALE OF ASSET AND
                 POTENTIAL TENANTS AND BUSINESS
06/27/19   RJB   PREPARATION OF MOTION FOR                   1.80   @600     1,080.00
                 TURNOVER
06/28/19   RJB   PREPARATION OF TURNOVER MOTION              2.80   @600     1,680.00
06/28/19   RJB   MEETING WITH TRUSTEE RE ASSET               0.20   @600       120.00
                 RECOVERY STRATEGY
06/29/19   RJB   REVIEW AND ANALYSIS OF AND                  0.50   @600          300.00
                 STRATEGIZE RE SETTLEMENT WITH
                 DEBTORS
06/30/19   RJB   REVIEW AND ANALYSIS OF AND                  0.50   @600          300.00
                 STRATEGIZE RE SALE OF REAL PROPERTY
07/01/19   RJB   REVIEW AND ANALYSIS OF DOCUMENTS            0.80   @600          480.00
                 OBTAINED RE REAL PROPERTY
07/01/19   RJB   REVIEW AND ANALYSIS OF REVENUE OF           2.80   @600     1,680.00
                 REAL PROPERTY AND BUSINESS
                 OPERATIONS RE SAME AND STRATEGIZE
                 RE LEGAL ISSUES
07/01/19   RJB   MEETING WITH TRUSTEE RE REAL                1.20   @600          720.00
                 PROPERTY ISSUES AND BUSINESS
                 OPERATIONS AND STRATEGY FOR CASE
                 AND LEGAL ISSUES
07/02/19   RJB   REVIEW AND ANALYSIS OF AND                  0.20   @600          120.00
                 STRATEGIZE RE ISSUES WITH DEBTOR


                             EXHIBIT 1     PAGE 22
    Case 8:18-bk-13010-SC Doc 174 Filed 11/25/20 Entered 11/25/20 16:38:12 Desc
PAGE 3                    Main Document     Page 24 of 47
NOVEMBER 25, 2020
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH NOVEMBER 25, 2020
LIEZL & JULIUS DEOCAMPO
OUR FILE: GOL02.0045

               FAILING TO TURN OVER COPIES OF LEASE
07/02/19   CBM CONFER WITH TRUSTEE RE OBTAINING              0.20   @250           50.00
               COPIES OF LEASES RELATED TO THE
               REAL PROPERTY AND THE CARE HOME
               BUSINESS
07/02/19   CBM PREPARATION OF APPLICATION TO                 0.40   @250          100.00
               EMPLOY BROKER
07/08/19   CBM TELEPHONE CONFERENCE WITH BILL                0.10   @250           25.00
               FRIEDMAN RE ISSUE OF TENANTS AND
               LEASES ON REAL PROPERTY
07/08/19   CBM CHECK STATUS OF OBTAINING LEASES              0.10   @250           25.00
07/10/19   RJB REVIEW AND ANALYSIS OF REAL                   0.50   @600          300.00
               PROPERTY VALUATION AND STRATEGIZE
               WITH TRUSTEE RE SAME
07/15/19   RJB REVIEW AND ANALYSIS OF AND                    0.50   @600          300.00
               STRATEGIZE RE RECOVERY OF RENTS ON
               REAL PROPERTY
07/16/19   CBM TELEPHONE CONFERENCE WITH B.                  0.10   @250           25.00
               FRIEDMAN RE LEASES
07/16/19   CBM PREPARATION OF E-MAIL TO L. WERNER            0.10   @250           25.00
               RE WHETHER DEBTORS HAVE PROVIDED
               LEASE COPIES
07/16/19   RJB EXCHANGE OF CORRESPONDENCE RE                 0.20   @600          120.00
               ISSUE OF LEASES ON REAL PROPERTY
07/22/19   RJB REVIEW AND ANALYSIS OF AND                    0.50   @600          300.00
               STRATEGIZE RE POTENTIAL FRAUDULENT
               TRANSFERS
07/22/19   RJB REVIEW AND ANALYSIS OF TENANT                 0.10   @600           60.00
               REMOVAL ISSUES
07/25/19   RJB REVIEW AND ANALYSIS OF DOCUMENTS              0.50   @600          300.00
               AND SCHEDULES RE DEBTOR'S ASSETS
07/25/19   RJB MEETING WITH TRUSTEE RE DEBTOR'S              0.50   @600          300.00
               TESTIMONY AND TURNOVER OF ASSETS
07/31/19   RJB REVIEW AND ANALYSIS OF EXCHANGE OF            0.50   @600          300.00
               CORRESPONDENCE WITH TRUSTEE RE
               ASSETS, SALE, AND LEASES
08/01/19   CBM FOLLOW UP WITH TRUSTEE'S OFFICE ON            0.10   @250           25.00
               OBTAINING LEASES FROM DEBTORS
08/02/19   RJB REVIEW AND ANALYSIS OF AND                    0.20   @600          120.00
               STRATEGIZE RE ISSUE OF DEBTOR'S
               FAILURE TO PRODUCE DOCUMENTS RE
               LEASES
08/09/19   RJB REVIEW AND ANALYSIS OF AND                    0.20   @600          120.00
               STRATEGIZE RE DEBTOR'S INTEREST IN
               THE CENTURY GUEST HOME, INC.
08/09/19   CMY REVIEW AND ANALYSIS OF REAL                   0.90   @250          225.00
               PROPERTY OWNERSHIP, CORPORATE


                             EXHIBIT 1     PAGE 23
    Case 8:18-bk-13010-SC Doc 174 Filed 11/25/20 Entered 11/25/20 16:38:12 Desc
PAGE 4                    Main Document     Page 25 of 47
NOVEMBER 25, 2020
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH NOVEMBER 25, 2020
LIEZL & JULIUS DEOCAMPO
OUR FILE: GOL02.0045

                 OWNERSHIP OF CENTURY GUEST HOME,
                 PREPRATION OF EMAIL
                 CORRESPONDENCE TO BILL FRIEDMAN
                 RE: LISTING AND SALE OF REAL PROERTY,
                 CONFER WITH ATTORNEY BELLO RE:
                 ADDITIONAL QUESTIONS FOR CONTINUED
                 341(A) MEETING
08/12/19   CMY   TELEPHONE CALL FROM BILL FRIEDMAN           0.10   @250          25.00
                 RE: STATUS OF LISITING AGREEMENT
08/12/19   CMY   TELEPHONE CALL FROM BILL FRIEDMAN           0.10   @250          25.00
                 RE: ACCESS TO REAL PROPERTY FOR
                 MARKETING
08/12/19   CMY   TELEPHONE CALL TO DEBTOR'S COUNSEL          0.10   @250          25.00
                 RE: ACCESS TO REAL PROPERTY FOR
                 MARKETING
08/12/19   CMY   REVIEW AND ANALYSIS OF RESIDENTIAL          0.20   @250          50.00
                 LISTING AGREEMENT, TRANSMIT TO
                 BROKER
08/13/19   CMY   REVIEW EMAIL CORRESPONDENCE FROM            0.10   @250          25.00
                 BILL FRIEDMAN RE: REAL PROPERTY
                 NOW IN MLS
08/13/19   CMY   TELEPHONE CALL TO DEBTOR'S COUNSEL          0.10   @250          25.00
                 RE: ACCESS NEEDED TO MARKET REAL
                 PROPERTY
08/14/19   CMY   PREPARATION OF EMAIL                        0.10   @250          25.00
                 CORRESPONDENCE TO TRUSTEE'S
                 ADMINISTRATOR RE: CONTACT
                 INFORMATION FOR MARKETING REAL
                 PROPERTY
08/21/19   RJB   REVIEW AND ANALYSIS OF                      0.10   @600          60.00
                 CORRESPONDENCE FROM B. FRIEDMAN
                 RE PROSPECTIVE BUYERS INTERESTED IN
                 VIEWING THE PROPERTY AND REQUEST
                 FOR ACCESS FROM DEBTORS
08/21/19   RJB   PREPARATION OF CORRESPONDENCE TO            0.10   @600          60.00
                 DEBTOR'S COUNSEL RE ACCESS TO REAL
                 PROPERTY FOR SHOWINGS TO
                 PROSPECTIVE BUYERS
08/21/19   RJB   PREPARATION OF CORRESPONDENCE TO            0.10   @600          60.00
                 B. FRIEDMAN RE REQUEST MADE TO
                 DEBTOR'S COUNSEL FOR SHOWINGS AND
                 ACCESS
08/21/19   RJB   REVIEW AND ANALYSIS OF                      0.10   @600          60.00
                 CORRESPONDENCE FROM DEBTOR'S
                 COUNSEL RE ACCESS TO REAL PROPERTY
08/21/19   RJB   PREPARATION OF CORRESPONDENCE TO            0.10   @600          60.00
                 B. FRIEDMAN RE ACCESS TO REAL


                             EXHIBIT 1     PAGE 24
    Case 8:18-bk-13010-SC Doc 174 Filed 11/25/20 Entered 11/25/20 16:38:12 Desc
PAGE 5                    Main Document     Page 26 of 47
NOVEMBER 25, 2020
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH NOVEMBER 25, 2020
LIEZL & JULIUS DEOCAMPO
OUR FILE: GOL02.0045

               PROPERTY
08/21/19   CMY REVIEW EMAIL CORRESPONDENCE FROM              0.10   @250           25.00
               BILL FRIEDMAN RE: NEED ACCESS TO
               REAL PROPERTY
08/21/19   CMY PREPARATION OF EMAIL                          0.10   @250           25.00
               CORRESPONDENCE TO ATTORNEY BELLO
               RE: CONTACT INFORMATION FOR
               DEBTOR'S COUNSEL
08/22/19   RJB EXCHANGE OF CORRESPONDENCE WITH               0.20   @600          120.00
               B. FRIEDMAN RE DEBTOR'S FAILURE TO
               COOPERATE
08/22/19   RJB PREPARATION OF CORRESPONDENCE TO              0.10   @600           60.00
               TRUSTEE RE DEBTOR'S FAILURE TO
               COOPERATE WITH PROVIDING ACCESS TO
               PROPERTY FOR SHOWINGS
08/22/19   RJB PREPARATION OF CORRESPONDENCE TO              0.10   @600           60.00
               DEBTOR'S COUNSEL RE DEBTOR'S
               FAILURE TO RESPOND TO REQUESTS FOR
               SHOWINGS AT REAL PROPERTY
08/22/19   RJB EXCHANGE OF CORRESPONDENCE WITH               0.20   @600          120.00
               B. FRIEDMAN RE DEBTOR'S FAILURE TO
               RESPOND TO REQUESTS FOR SHOWINGS
               AT REAL PROPERTY
08/22/19   RJB PREPARATION OF CORRESPONDENCE TO              0.10   @600           60.00
               DEBTOR'S COUNSEL RE DEBTOR'S
               REFUSAL TO PROVIDE ACCESS FOR
               SHOWINGS
08/22/19   CMY REVIEW EMAIL CORRESPONDENCE FROM              0.10   @250           25.00
               BILL FRIEMANN RE: DEBTOR'S FAILURE
               TO PROVIDE ACCESS TO REAL PROPERTY
08/27/19   RJB EXCHANGE OF CORRESPONDENCE WITH               0.20   @600          120.00
               B. FRIEDMAN RE FAILURE OF DEBTOR TO
               COOPERATE
08/27/19   RJB EXCHANGE OF CORRESPONDENCE WITH               0.20   @600          120.00
               DEBTOR'S COUNSEL RE CONTINUING
               FAILURE OF DEBTOR TO COOPERATE
08/27/19   RJB EXCHANGE OF CORRESPONDENCE WITH               0.20   @600          120.00
               B. FRIEDMAN RE COORDINATION OF
               SHOWINGS
08/27/19   CMY REVIEW EMAIL CORRESPONDENCE RE:               0.10   @250           25.00
               DEBTOR'S NOT PROVIDING ACCESS TO
               REAL PROPERTY FOR SHOWINGS
08/27/19   CMY REVIEW EMAIL CORRESPONDENCE FROM              0.10   @250           25.00
               COUNSEL RE: ACCESS TO REAL
               PROPERTY
09/11/19   RJB TELEPHONE CONFERENCE WITH B.                  0.20   @600          120.00
               FRIEDMAN AND G. BINGHAM RE ISSUES


                             EXHIBIT 1     PAGE 25
    Case 8:18-bk-13010-SC Doc 174 Filed 11/25/20 Entered 11/25/20 16:38:12 Desc
PAGE 6                    Main Document     Page 27 of 47
NOVEMBER 25, 2020
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH NOVEMBER 25, 2020
LIEZL & JULIUS DEOCAMPO
OUR FILE: GOL02.0045

               WITH DEBTOR AND THE SHOWING AND
               MARKETING OF THE PROPERTY
09/11/19   RJB EXCHANGE OF CORRESPONDENCE WITH               0.20   @600          120.00
               B. FRIEDMAN RE DEBTOR'S ACTIONS TO
               OBSTRUCT SALE AND MARKETING OF
               PROPERTY
09/11/19   RJB PREPARATION OF CORRESPONDENCE TO              0.10   @600           60.00
               TRUSTEE RE ISSUE OF TENANTS
09/11/19   RJB PREPARATION OF CORRESPONDENCE TO              0.10   @600           60.00
               DEBTOR'S COUNSEL RE ISSUE OF
               TENANTS
09/17/19   RJB REVIEW AND ANALYSIS OF                        0.10   @600           60.00
               CORRESPONDENCE FROM DEBTOR'S
               COUNSEL RE OUTSTANDING DOCUMENTS
               TO BE PRODUCED TO THE TRUSTEE
09/17/19   RJB REVIEW AND ANALYSIS OF ADMISSIONS             0.20   @600          120.00
               AGREEMENTS
09/17/19   RJB REVIEW AND ANALYSIS OF LEASE                  0.20   @600          120.00
               AGREEMENT
10/02/19   RJB REVIEW AND ANALYSIS OF                        0.10   @600           60.00
               CORRESPONDENCE FROM B. FRIEDMAN
               RE SALE EFFORTS
10/07/19   CMY PREPARATION OF STATUS REPORT FOR              0.50   @250          125.00
               TRUSTEE
10/07/19   RJB EXCHANGE OF CORRESPONDENCE WITH               0.20   @600          120.00
               TRUSTEE AND B. FRIEDMAN RE SALE
               PRICE REDUCTION
10/08/19   RJB PREPARATION OF CORRESPONDENCE TO              0.10   @600           60.00
               B. FRIEDMAN RE MARKETING AND SALE
               OF REAL PROPERTY
10/15/19   RJB REVIEW AND ANALYSIS OF LEGAL                  0.80   @600          480.00
               RESEARCH AND STRATEGIZE RE TENANT
               ISSUES AND SALE ISSUES
10/21/19   RJB REVIEW AND ANALYSIS OF                        0.20   @600          120.00
               CORRESPONDENCE FROM B. FRIEDMAN
               RE OFFERS ON REAL PROPERTY
10/25/19   RJB REVIEW AND ANALYSIS OF                        0.10   @600           60.00
               CORRESPONDENCE FROM B. FRIEDMAN
               RE OFFERS ON REAL PROPERTY
10/28/19   RJB EXCHANGE OF CORRESPONDENCE WITH               0.20   @600          120.00
               TRUSTEE RE JUDGMENT LIENS
10/28/19   RJB EXCHANGE OF CORRESPONDENCE WITH               0.20   @600          120.00
               B. FRIEDMAN RE JUDGMENT LIENS
10/28/19   RJB TELEPHONE CONFERENCE WITH B.                  0.10   @600           60.00
               FRIEDMAN RE TENANT ISSUES
10/29/19   RJB TELEPHONE CONFERENCE WITH TRUSTEE             0.20   @600          120.00
               RE SALE OF PROPERTY


                             EXHIBIT 1     PAGE 26
    Case 8:18-bk-13010-SC Doc 174 Filed 11/25/20 Entered 11/25/20 16:38:12 Desc
PAGE 7                    Main Document     Page 28 of 47
NOVEMBER 25, 2020
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH NOVEMBER 25, 2020
LIEZL & JULIUS DEOCAMPO
OUR FILE: GOL02.0045

10/29/19   RJB   TELEPHONE CONFERENCE WITH B.                0.20   @600          120.00
                 FRIEDMAN RE SALE OF PROPERTY
10/29/19   RJB   REVIEW AND ANALYSIS OF LEGAL                1.50   @600          900.00
                 RESEARCH AND STRATEGIZE RE ISSUE OF
                 VACATING OF PROPERTY AND ISSUE OF
                 TENANTS
10/29/19   RJB   EXCHANGE OF CORRESPONDENCE WITH             0.20   @600          120.00
                 B. FRIEDMAN RE OFFERS ON REAL
                 PROPERTY
10/29/19   RJB   EXCHANGE OF CORRESPONDENCE WITH             0.20   @600          120.00
                 B. FRIEDMAN RE ISSUE OF PROPERTY
                 BEING VACANT UPON SALE
10/29/19   RJB   REVIEW AND ANALYSIS OF AND                  0.20   @600          120.00
                 STRATEGIZE RE ISSUE OF TENANTS
10/31/19   RJB   REVIEW AND ANALYSIS OF TITLE REPORT         0.20   @600          120.00
11/05/19   RJB   TELEPHONE CONFERENCE WITH W. ABB,           0.40   @600          240.00
                 G. BINGHAM AND B. FRIEDMAN RE ISSUES
                 RE ADMISSION AGREEMENTS AND LEASE
                 AGREEMENT AND SALE OF PROPERTY
11/05/19   RJB   TELEPHONE CONFERENCE WITH G.                0.20   @600          120.00
                 BINGHAM AND B. FRIEDMAN RE ISSUES
                 RE ADMISSION AGREEMENTS AND LEASE
                 AGREEMENT AND SALE OF PROPERTY
11/05/19   RJB   TELEPHONE CONFERENCE WITH B.                0.20   @600          120.00
                 FRIEDMAN RE ISSUES RE ADMISSION
                 AGREEMENTS AND LEASE AGREEMENT
                 AND SALE OF PROPERTY
11/05/19   RJB   MEETING WITH TRUSTEE RE UD ACTION           0.50   @600          300.00
                 AND TENANCY ISSUES
11/07/19   RJB   REVIEW AND ANALYSIS OF OFFER ON             0.10   @600           60.00
                 REAL PROPERTY FROM B. FRIEDMAN
11/07/19   RJB   REVIEW AND ANALYSIS OF                      0.10   @600           60.00
                 CORRESPONDENCE FROM G. BINGHAM RE
                 LEASE ISSUES
11/07/19   RJB   REVIEW AND ANALYSIS OF                      0.10   @600           60.00
                 CORRESPONDENCE FROM W. ABB RE
                 RECOVERY OF REAL PROPERTY FREE OF
                 TENANTS
11/08/19   RJB   REVIEW AND ANALYSIS OF                      0.10   @600           60.00
                 CORRESPONDENCE FROM B. FRIEDMAN
                 RE OFFER ON REAL PROPERTY
11/12/19   RJB   PREPARATION OF CORRESPONDENCE TO            0.10   @600           60.00
                 W. ABB RE UD ACTION
11/14/19   RJB   EXCHANGE OF CORRESPONDENCE WITH             0.20   @600          120.00
                 B. FRIEDMAN RE ADDITIONAL OFFER ON
                 REAL PROPERTY AND ISSUE OF TENANTS
11/15/19   RJB   REVIEW AND ANALYSIS OF AND LEGAL            1.50   @600          900.00


                             EXHIBIT 1     PAGE 27
    Case 8:18-bk-13010-SC Doc 174 Filed 11/25/20 Entered 11/25/20 16:38:12 Desc
PAGE 8                    Main Document     Page 29 of 47
NOVEMBER 25, 2020
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH NOVEMBER 25, 2020
LIEZL & JULIUS DEOCAMPO
OUR FILE: GOL02.0045

               RESEARCH RE ISSUE OF TENANT
               ADMISSION AGREEMENTS AND ISSUE
               REMOVAL OF TENANTS ON REAL
               PROPERTY FOR ASSISTED LIVING
               SERVICES
11/18/19   RJB REVIEW AND ANALYSIS OF                        0.20   @600          120.00
               CORRESPONDENCE FROM REAL ESTATE
               AGENTS RE ISSUES WITH TENANTS AT
               REAL PROPERTY AND FAILURE OF
               DEBTOR TO COOPERATE
11/19/19   RJB PREPARATION OF CORRESPONDENCE TO              0.10   @600           60.00
               W. ABB RE REMOVAL OF TENANTS
11/20/19   RJB TELEPHONE CONFERENCE WITH B.                  0.10   @600           60.00
               FRIEDMAN RE OFFERS ON PROPERTY
11/20/19   RJB TELEPHONE CONFERENCE WITH W. ABB              0.20   @600          120.00
               RE UD ACTION TO BE ABLE TO SELL
               PROPERTY VACANT
11/20/19   CMY REVIEW AND ANALYSIS OF EMAIL                  0.10   @250           25.00
               CORRESPONDENCE FROM DEBTOR'S
               COUNSEL RE: RENT NOT PAID
11/20/19   RJB PREPARATION OF CORRESPONDENCE TO              0.20   @600          120.00
               W. ABB RE LEASE AGREEMENTS AND
               ADMISSION AGREEMENTS
11/20/19   RJB EXCHANGE OF CORRESPONDENCE WITH               0.20   @600          120.00
               DEBTOR'S COUNSEL RE TURNOVER OF
               RENT RECEIVED FROM THE CENTURY
               GUEST HOME
11/20/19   RJB PREPARATION OF CORRESPONDENCE TO              0.20   @600          120.00
               W. ABB RE INFORMATION FOR UD ACTION
               AND REMOVAL OF TENANTS AND
               BANKRUPTCY LAW
11/20/19   RJB REVIEW AND ANALYSIS OF                        0.20   @600          120.00
               CORRESPONDENCE FROM G. BINGHAM
               AND B. FRIEDMAN RE OFFERS AND ISSUES
               OF TENANTS AND FAILURE OF DEBTOR
               TO COOPERATE
11/21/19   RJB EXCHANGE OF CORRESPONDENCE WITH               0.20   @600          120.00
               TRUSTEE RE ISSUE OF INSURANCE
11/22/19   RJB EXCHANGE OF CORRESPONDENCE WITH               0.20   @600          120.00
               W. ABB RE LEASES AND ADMISSION
               AGREEMENTS
11/25/19   RJB MEETING WITH TRUSTEE RE REMOVING              0.20   @600          120.00
               PROPERTY FROM MARKET DUE TO UD
               ACTION
11/26/19   RJB PREPARATION OF CORRESPONDENCE TO              0.10   @600           60.00
               B. FRIEDMAN RE UD ACTION AND TAKING
               PROPERTY OFF THE MARKET PENDING


                             EXHIBIT 1     PAGE 28
    Case 8:18-bk-13010-SC Doc 174 Filed 11/25/20 Entered 11/25/20 16:38:12 Desc
PAGE 9                    Main Document     Page 30 of 47
NOVEMBER 25, 2020
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH NOVEMBER 25, 2020
LIEZL & JULIUS DEOCAMPO
OUR FILE: GOL02.0045

                 RESOLUTION OF UD ACTION
11/27/19   RJB   REVIEW AND ANALYSIS OF                      0.10   @600           60.00
                 CORRESPONDENCE FROM B. FRIEDMAN
                 RE OFFER ON REAL PROPERTY AND HOLD
                 FOR UD ACTION
12/02/19   RJB   REVIEW AND ANALYSIS OF OFFER ON             0.10   @600           60.00
                 REAL PROPERTY
12/03/19   RJB   REVIEW AND ANALYSIS OF                      0.10   @600           60.00
                 CORRESPONDENCE FROM B. FRIEDMAN
                 RE NEW OFFER ON REAL PROPERTY THAT
                 INCLUDES POSSIBLE PAYMENT OF UD
                 FEES
12/03/19   RJB   MEETING WITH TRUSTEE RE NEW OFFER           0.20   @600          120.00
                 THAT INCLUDES POSSIBLE PAYMENT OF
                 UD FEES
12/04/19   RJB   EXCHANGE OF CORRESPONDENCE WITH             0.20   @600          120.00
                 TRUSTEE RE OFFER AND UD ACTION
12/04/19   RJB   EXCHANGE OF CORRESPONDENCE WITH             0.20   @600          120.00
                 B. FRIEDMAN RE OFFER AND UD ACTION
12/04/19   RJB   REVIEW AND ANALYSIS OF UD ACTION            0.20   @600          120.00
                 AND SALE
12/06/19   RJB   EXCHANGE OF CORRESPONDENCE WITH             0.20   @600          120.00
                 TRUSTEE RE OFFER AND UD ACTION
12/12/19   RJB   TELEPHONE CONFERENCE WITH B.                0.20   @600          120.00
                 FRIEDMAN RE UD ISSUES AND SALE
                 ISSUES
12/12/19   RJB   PREPARATION OF CORRESPONDENCE TO            0.50   @600          300.00
                 W. ABB RE UD ACTION
12/16/19   RJB   TELEPHONE CALL FROM PROSPECTIVE             0.10   @600           60.00
                 BUYER RE REAL PROPERTY SALE
12/16/19   RJB   PREPARATION OF INFORMATION,                 0.50   @600          300.00
                 DOCUMENTS AND LEGAL ANALYSIS FOR
                 UD ACTION
12/17/19   RJB   EXCHANGE OF CORRESPONDENCE WITH             0.20   @600          120.00
                 UD COUNSEL
12/17/19   RJB   REVIEW AND ANALYSIS OF                      0.10   @600           60.00
                 CORRESPONDENCE FROM W. HOWE RE
                 OFFER ON REAL PROPERTY
12/19/19   RJB   EXCHANGE OF CORRESPONDENCE WITH             0.20   @600          120.00
                 B. FRIEDMAN RE UD ACTION
12/19/19   RJB   REVIEW AND ANALYSIS OF                      0.10   @600           60.00
                 CORRESPONDENCE FROM B. FRIEDMAN
                 RE UD ACTION
12/31/19   RJB   TELEPHONE CALL FROM W. ABB RE UD            0.10   @600           60.00
                 ACTION
01/02/20   RJB   TELEPHONE CALL TO W. ABB RE UD              0.10   @600           60.00
                 ACTION


                             EXHIBIT 1     PAGE 29
    Case 8:18-bk-13010-SC Doc 174 Filed 11/25/20 Entered 11/25/20 16:38:12 Desc
PAGE 10                   Main Document     Page 31 of 47
NOVEMBER 25, 2020
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH NOVEMBER 25, 2020
LIEZL & JULIUS DEOCAMPO
OUR FILE: GOL02.0045

01/09/20   RJB   PREPARATION OF COMPLAINT RE                 3.80   @600     2,280.00
                 TENANTS AND DEBTOR'S FAILURE TO
                 COOPERATE
01/10/20   RJB   REVIEW AND ANALYSIS OF                      0.20   @600          120.00
                 CORRESPONDENCE FROM W. ABB RE
                 TENANT ISSUE ON PROPERTY
01/17/20   RJB   REVIEW AND ANALYSIS OF                      0.20   @600          120.00
                 CORRESPONDENCE FROM W. ABB RE
                 STATUS OF EVICTION
01/17/20   RJB   REVIEW AND ANALYSIS OF DOCUMENTS            0.50   @600          300.00
                 RE REAL PROPERTY AND TENANTS AND
                 RECOVERY RE SAME
01/23/20   RJB   TELEPHONE CALL FROM W. ABB RE               0.10   @600           60.00
                 EVICTION PROCESS
01/23/20   RJB   PREPARATION FOR SETTLEMENT                  1.00   @600          600.00
                 MEETING WITH DEBTORS
01/27/20   RJB   REVIEW AND ANALYSIS OF                      0.10   @600           60.00
                 CORRESPONDENCE FROM W. ABB RE
                 STATUS OF UD ACTION
02/02/20   RJB   REVIEW AND ANALYSIS OF                      0.10   @600           60.00
                 CORRESPONDENCE FROM W. ABB RE
                 SERVICE OF UD
02/03/20   RJB   REVIEW AND ANALYSIS OF                      0.10   @600           60.00
                 CORRESPONDENCE FROM W. ABB RE
                 STATUS OF UD ACTION
02/12/20   RJB   MEETING WITH TRUSTEE RE STRATEGY            0.20   @600          120.00
02/12/20   RJB   EXCHANGE OF CORRESPONDENCE WITH             0.20   @600          120.00
                 DEBTOR'S COUNSEL RE DEBTOR'S
                 FAILURE TO COOPERATE
02/24/20   RJB   TELEPHONE CONFERENCE WITH B.                0.10   @600           60.00
                 FRIEDMAN RE STATUS OF SALE EFFORTS
02/25/20   RJB   MEETING WITH TRUSTEE RE SETTLEMENT          0.20   @600          120.00
                 CONFERENCE TO BE ARRANGED WITH
                 DEBTOR AND COUNSEL
02/27/20   RJB   PREPARATION OF CORRESPONDENCE TO            0.10   @600           60.00
                 TRUSTEE RE MEETING WITH DEBTOR
03/03/20   RJB   PREPARATION OF CORRESPONDENCE TO            0.10   @600           60.00
                 J. HORNBUCKLE RE MEETING TO DISCUSS
                 STIPULATION FOR DEBTORS TO VACATE
                 PROPERTY
03/05/20   RJB   PREPARATION OF CORRESPONDENCE TO            0.10   @600           60.00
                 DEBTOR'S COUNSEL RE MEETING ON
                 ISSUE OF DEBTOR VACATING PROPERTY
03/09/20   RJB   PREPARATION FOR MEETING WITH                0.50   @600          300.00
                 DEBTORS AND COUNSEL RE TURNOVER
                 OF PROPERTY AND VACATING OF
                 PROPERTY


                             EXHIBIT 1     PAGE 30
    Case 8:18-bk-13010-SC Doc 174 Filed 11/25/20 Entered 11/25/20 16:38:12 Desc
PAGE 11                   Main Document     Page 32 of 47
NOVEMBER 25, 2020
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH NOVEMBER 25, 2020
LIEZL & JULIUS DEOCAMPO
OUR FILE: GOL02.0045

03/09/20   RJB MEETING WITH DEBTORS AND COUNSEL              1.20   @600          720.00
               RE TURNOVER OF PROPERTY AND
               VACATING OF PROPERTY
03/09/20   RJB MEETING WITH TRUSTEE AFTER MEETING            0.20   @600          120.00
               WITH DEBTORS RE TURNOVER OF
               PROPERTY
03/09/20   RJB PREPARATION OF STIPULATION WITH               0.50   @600          300.00
               DEBTORS RE PROPOSED SETTLEMENT
03/09/20   RJB REVIEW AND ANALYSIS OF AND                    0.20   @600          120.00
               STRATEGIZE RE AGREEMENT WITH
               DEBTORS TO VACATE
03/09/20   RJB PREPARATION OF SETTLEMENT ANALYSIS            0.50   @600          300.00
               FOR TRUSTEE
03/09/20   RJB MEETING WITH TRUSTEE PRIOR TO                 0.20   @600          120.00
               MEETING WITH DEBTORS RE
               SETTLEMENT PARAMETERS
03/10/20   RJB PREPARATION OF CORRESPONDENCE TO              0.10   @600           60.00
               UD COUNSEL RE EXTENSION OF TIME TO
               FILE ANSWER
03/10/20   RJB REVIEW AND ANALYSIS OF                        0.10   @600           60.00
               CORRESPONDENCE FROM DEBTOR'S
               COUNSEL RE AGREEMENT ON DATES FOR
               DEBTOR TO VACATE
03/12/20   RJB REVIEW AND REVISE ORDER ON                    0.10   @600           60.00
               STIPULATION RE CONTINUANCE
03/18/20   RJB PREPARATION OF CORRESPONDENCE TO              0.10   @600           60.00
               DEBTOR'S COUNSEL RE SETTLEMENT
               DISCUSSIONS AND STIPULATION RE
               VACATING OF PROPERTY
03/19/20   RWB STRATEGIZE RE STIPULATION RE                  0.20   @450           90.00
               PRESERVATION OF PROPERTY
03/19/20   RWB DRAFT STIPULATION RE PRESERVATION             1.10   @450          495.00
               OF PROPERTY
03/19/20   RJB PREPARATION OF CORRESPONDENCE TO              0.10   @600           60.00
               UD COUNSEL RE CONTINUANCE
03/20/20   RJB REVIEW AND REVISE STIPULATION RE              0.30   @600          180.00
               AGREEMENT WITH DEBTORS
03/20/20   RJB PREPARATION OF CORRESPONDENCE TO              0.10   @600           60.00
               TRUSTEE RE STIPULATION WITH
               DEBTORS
03/23/20   RJB REVIEW AND REVISE STIPULATION WITH            0.80   @600          480.00
               DEBTORS TO VACATE PROPERTY AND
               PRESERVE PROPERTY
03/23/20   RJB PREPARATION OF CORRESPONDENCE TO              0.10   @600           60.00
               STIPULATION WITH DEBTORS TO VACATE
               PROPERTY AND PRESERVE PROPERTY
03/23/20   RJB EXCHANGE OF CORRESPONDENCE WITH               0.10   @600           60.00


                             EXHIBIT 1     PAGE 31
    Case 8:18-bk-13010-SC Doc 174 Filed 11/25/20 Entered 11/25/20 16:38:12 Desc
PAGE 12                   Main Document     Page 33 of 47
NOVEMBER 25, 2020
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH NOVEMBER 25, 2020
LIEZL & JULIUS DEOCAMPO
OUR FILE: GOL02.0045

                 TRUSTEE RE STIPULATION WITH
                 DEBTORS
03/24/20   RJB   EXCHANGE OF CORRESPONDENCE WITH             0.10   @600           60.00
                 TRUSTEE RE UPCOMING HEARING AND
                 SALE OF PROPERTY
03/24/20   RJB   PREPARATION OFASSET RECOVERY                0.20   @600          120.00
                 UPDATE FOR TRUSTEE
03/25/20   RJB   PREPARATION OF CORRESPONDENCE TO            0.10   @600           60.00
                 TRUSTEE RE STIPULATION WITH
                 DEBTORS TO VACATE PROPERTY AND
                 PRESERVE PROPERTY
03/25/20   RJB   PREPARATION OF CORRESPONDENCE TO            0.10   @600           60.00
                 TRUSTEE RE STIPULATION RE
                 PRESERVATION OF PROPERTY
03/26/20   RJB   REVIEW AND ANALYSIS OF UD ISSUES,           0.50   @600          300.00
                 FAILURE OF DEBTOR TO SIGN
                 STIPULATION, ISSUE RE RESIDENTS AND
                 TURNOVER OF PROPERTY
03/26/20   RJB   REVIEW AND ANALYSIS OF AND LEGAL            0.80   @600          480.00
                 RESEARCH RE ISSUE OF RENTS AND
                 EXEMPTION ISSUE
03/27/20   RJB   PREPARATION OF CORRESPONDENCE TO            0.10   @600           60.00
                 TRUSTEE RE STIPULATION RE
                 PRESERVATION OF PROPERTY
03/27/20   RJB   REVIEW AND ANALYSIS OF                      0.10   @600           60.00
                 CORRESPONDENCE FROM UD COUNSEL
                 RE STATUS OF PROCEEDINGS
03/27/20   RJB   REVIEW AND REVISE STIPULATION WITH          0.50   @600          300.00
                 DEBTORS
03/30/20   RJB   TELEPHONE CONFERENCE WITH TRUSTEE           0.50   @600          300.00
                 RE STIPULATION RE PRESERVATION OF
                 REAL PROPERTY AND ISSUES RE
                 COOPERATION, RESIDENTS AND U.S.
                 MARSHAL'S INVOLVEMENT
03/30/20   RJB   REVIEW AND REVISE STIPULATION RE            0.50   @600          300.00
                 PRESERVATION OF REAL PROPERTY
03/30/20   RJB   PREPARATION OF CORRESPONDENCE TO            0.10   @600           60.00
                 THE TRUSTEE RE REVISED STIPULATION
03/30/20   RJB   PREPARATION OF ASSET RECOVERY               0.20   @600          120.00
                 UPDATE TO TRUSTEE
03/31/20   RJB   TELEPHONE CONFERENCE WITH TRUSTEE           0.10   @600           60.00
                 RE TERMS OF STIPULATION AND FAILURE
                 OF DEBTORS TO PROCEED WITH
                 SETTLEMENT
03/31/20   RJB   PREPARATION OF CORRESPONDENCE TO            0.10   @600           60.00
                 DEBTOR'S COUNSEL RE FAILURE OF
                 DEBTORS TO EXECUTE STIPULATION


                             EXHIBIT 1     PAGE 32
    Case 8:18-bk-13010-SC Doc 174 Filed 11/25/20 Entered 11/25/20 16:38:12 Desc
PAGE 13                   Main Document     Page 34 of 47
NOVEMBER 25, 2020
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH NOVEMBER 25, 2020
LIEZL & JULIUS DEOCAMPO
OUR FILE: GOL02.0045

03/31/20   RJB   TELEPHONE CONFERENCE WITH J.                0.20   @600          120.00
                 HORNBUCKLE RE STIPULATION AND
                 ISSUE OF GIBSON CLAIM BEING
                 UNLIQUIDATED
03/31/20   RJB   TELEPHONE CONFERENCE WITH J.                0.30   @600          180.00
                 HORNBUCKLE RE TERMS OF STIPULATION
03/31/20   RJB   ATTENDANCE AT HEARING ON                    0.30   @600          180.00
                 EMPLOYMENT OF UD COUNSEL
03/31/20   RJB   REVIEW AND REVISE STIPULATION WITH          0.20   @600          120.00
                 DEBTORS
03/31/20   RJB   PREPARATION OF CORRESPONDENCE TO            0.10   @600           60.00
                 DEBTOR'S COUNSEL RE REVISED
                 STIPULATION
03/31/20   RJB   PREPARATION OF CORRESPONDENCE TO            0.10   @600           60.00
                 TRUSTEE RE REVISIONS TO STIPULATION
03/31/20   RJB   TELEPHONE CONFERENCE WITH TRUSTEE           0.10   @600           60.00
                 RE REVISIONS TO STIPULATION
04/02/20   RJB   PREPARATION OF CORRESPONDENCE TO            0.10   @600           60.00
                 TRUSTEE RE STATUS OF ASSET
                 RECOVERY
04/02/20   RJB   REVIEW SETTLEMENT ISSUES                    0.10   @600           60.00
04/02/20   RJB   REVIEW AND ANALYSIS OF                      0.10   @600           60.00
                 CORRESPONDENCE FROM DEBTOR'S
                 COUNSEL RE STIPULATION RE PROPERTY
                 PRESERVATION
04/06/20   RJB   REVIEW AND ANALYSIS OF                      0.10   @600           60.00
                 CORRESPONDENCE FROM DEBTOR'S
                 COUNSEL RE EXECUTED STIPULATION
04/07/20   RJB   TELEPHONE CONFERENCE WITH B.                0.20   @600          120.00
                 FRIEDMAN AND G. BINGHAM RE
                 PROPERTY VALUATION
04/07/20   RJB   TELEPHONE CALL FROM J. HORNBUCKLE           0.10   @600           60.00
                 RE STIPULATION
04/07/20   RJB   PREPARATION OF CORRESPONDENCE TO            0.10   @600           60.00
                 DEBTOR'S COUNSEL RE SETTLEMENT
                 DISCUSSIONS
04/07/20   RJB   REVIEW AND ANALYSIS OF                      0.10   @600           60.00
                 CORRESPONDENCE FROM B. FRIEDMAN
                 RE PROPERTY
04/07/20   RJB   PREPARATION OF CORRESPONDENCE TO            0.10   @600           60.00
                 TRUSTEE RE NEGOTIATIONS
04/10/20   RJB   REVIEW AND ANALYSIS OF                      0.10   @600           60.00
                 CORRESPONDENCE FROM DEBTOR'S
                 COUNSEL RE SETTLEMENT TERMS
04/15/20   RJB   PREPARATION OF CORRESPONDENCE TO            0.10   @600           60.00
                 DEBTOR'S COUNSEL RE SETTLEMENT
                 DISCUSSIONS


                             EXHIBIT 1     PAGE 33
    Case 8:18-bk-13010-SC Doc 174 Filed 11/25/20 Entered 11/25/20 16:38:12 Desc
PAGE 14                   Main Document     Page 35 of 47
NOVEMBER 25, 2020
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH NOVEMBER 25, 2020
LIEZL & JULIUS DEOCAMPO
OUR FILE: GOL02.0045

04/15/20   RJB PREPARATION OF CORRESPONDENCE TO              0.10   @600           60.00
               DEBTOR'S COUNSEL RE UPDATE ON
               SETTLEMENT
04/15/20   RJB PREPARATION OF CORRESPONDENCE TO              0.10   @600           60.00
               DEBTOR'S COUNSEL RE STATUS OF LOAN
04/16/20   RJB REVIEW AND ANALYSIS OF                        0.10   @600           60.00
               CORRESPONDENCE FROM DEBTOR'S
               COUNSEL RE SETTLEMENT
04/16/20   RJB TELEPHONE CONFERENCE WITH TRUSTEE             0.10   @600           60.00
               RE SETTLEMENT STATUS
04/17/20   RWB DRAFT ORDER REGARDING STIPULATION             0.30   @450          135.00
04/28/20   RJB PREPARATION OF UPDATED PROPOSAL               0.50   @600          300.00
               FOR TRUSTEE RE SETTLEMENT WITH
               DEBTORS
05/01/20   RJB PREPRATION OF CORRESPONDENCE TO               0.10   @600           60.00
               TRUSTEE RE STATUS
05/01/20   RJB TELEPHONE CALL WITH TRUSTEE RE                0.10   @600           60.00
               STATUS
05/04/20   RJB PREPARATION OF UPDATE TO TRUSTEE              0.20   @600          120.00
               RE SETTLEMENT DISUCSSIONS WITH
               DEBTOR'S BANKRUPTCY COUNSEL
05/05/20   RJB MEETING WITH TRUSTEE RE SETTLEMENT            0.10   @600           60.00
               STRATEGY
05/06/20   RJB PREPARATION OF CORRESPONDENCE TO              0.10   @600           60.00
               DEBTOR'S COUNSEL RE FUNDING FOR
               SETTLEMENT
05/28/20   RJB REVIEW AND ANALYSIS OF                        0.10   @600           60.00
               CORRESPONDENCE FROM TRUSTEE RE
               QUESTIONS FOR DEBTOR
05/29/20   RJB PREPARATION OF CORRESPONDENCE TO              0.10   @600           60.00
               TRUSTEE RE QUESTIONS OF DEBTOR RE
               BUYOUT
06/01/20   RJB TELEPHONE CONFERENCE WITH J.                  0.30   @600          180.00
               HORNBUCKLE RE SETTLEMENT
               NEGOTIATIONS WITH DEBTORS
06/01/20   RJB EXCHANGE OF CORRESPONDENCE WITH               0.10   @600           60.00
               TRUSTEE RE EQUITY BUYOUT STATUS
06/01/20   RJB EXCHANGE OF CORRESPONDENCE WITH               0.20   @600          120.00
               TRUSTEE RE SETTLEMENT STATUS
06/01/20   RJB REVIEW AND ANALYSIS OF                        0.10   @600           60.00
               CORRESPONDENCE FROM DEBTOR'S
               COUNSEL RE SETTLEMENT FUNDING
               ISSUES
06/03/20   RJB PREPARATION OF SETTLEMNET                     1.50   @600          900.00
               AGREEMENT WITH DEBTORS
06/08/20   RJB TELEPHONE CONFERENCE WITH S. KOHN             0.20   @600          120.00
               RE EQUITY BUYOUT FUNDING


                             EXHIBIT 1     PAGE 34
    Case 8:18-bk-13010-SC Doc 174 Filed 11/25/20 Entered 11/25/20 16:38:12 Desc
PAGE 15                   Main Document     Page 36 of 47
NOVEMBER 25, 2020
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH NOVEMBER 25, 2020
LIEZL & JULIUS DEOCAMPO
OUR FILE: GOL02.0045

06/08/20   RJB   EXCHANGE OF CORRESPONDENCE WITH             0.20   @600          120.00
                 S. KOHN RE FUNDING FOR DEBTOR
06/08/20   RJB   EXCHANGE OF CORRESPONDENCE WITH             0.20   @600          120.00
                 DEBTOR'S COUNSEL RE FUNDING OF
                 SETTLEMENT
06/08/20   RJB   PREPARATION OF CORRESPONDENCE TO            0.10   @600           60.00
                 DEBTOR'S COUNSEL RE SETTLEMENT
                 AMOUNT
07/02/20   RJB   REVIEW AND ANALYSIS OF                      0.10   @600           60.00
                 CORRESPONDENCE FROM S. KOHN RE
                 CONDITIONAL LOAN APPROVAL OF
                 DEBTORS FOR EQUITY BUYOUT
07/08/20   RJB   REVIEW AND ANALYSIS OF                      0.10   @600           60.00
                 CORRESPONDENCE FROM S. KOHN RE
                 LOAN FOR EQUITY BUYOUT
07/08/20   RJB   TELEPHONE CONFERENCE WITH S. KOHN           0.20   @600          120.00
                 RE LOAN FOR EQUITY BUYOUT
07/09/20   RJB   TELEPHONE CONFERENCE WITH S. KOHN           0.20   @600          120.00
                 RE FUNDING FOR EQUITY BUYOUT WITH
                 DEBTORS
07/09/20   RJB   REVIEW AND ANALYSIS OF LOAN                 0.20   @600          120.00
                 APPROVAL AND ESTIMATED CLOSING
                 STATEMENT RE BUYOUT WITH DEBTORS
07/09/20   RJB   TELEPHONE CONFERENCE WITH TRUSTEE           0.10   @600           60.00
                 RE BUYOUT WITH DEBTORS
07/09/20   CBM   REVIEW DOCUMENTS RE DEBTORS’ LOAN           0.20   @250           50.00
                 AND ESCROW
07/09/20   CBM   PREPARATION OF MOTION TO APPROVE            0.60   @250          150.00
                 DEBTORS’ EQUITY BUYBACK
07/10/20   CBM   PREPARATION OF MOTION TO APPROVE            0.50   @250          125.00
                 DEBTORS’ EQUITY BUYBACK
07/13/20   RJB   REVIEW AND ANALYSIS OF AND                  0.20   @600          120.00
                 STRATEGIZE RE SETTLEMENT PROPOSAL
                 FROM DEBTORS
07/13/20   RJB   PREPARATION OF CORRESPONDENCE TO            0.10   @600           60.00
                 DEBTOR'S COUNSEL RE SETTLEMENT
                 PROPOSAL FROM DEBTORS
07/13/20   RJB   REVIEW AND ANALYSIS OF                      0.10   @600           60.00
                 CORRESPONDENCE FROM DEBTOR'S
                 COUNSEL RE AMOUNT OF SETTLEMENT
07/13/20   RJB   PREPARATION OF CORRESPONDENCE TO            0.10   @600           60.00
                 DEBTOR'S COUNSEL RE AMOUNT OF
                 SETTLEMENT
07/13/20   CBM   REVIEW CLAIMS REGISTER, DEBTORS’            0.80   @250          200.00
                 SCHEDULES AND PROCEEDINGS DOCKET
                 RE DISPOSITION OF 18 FILED CLAIMS FOR
                 PREPARATION OF MOTION TO APPROVE


                             EXHIBIT 1     PAGE 35
    Case 8:18-bk-13010-SC Doc 174 Filed 11/25/20 Entered 11/25/20 16:38:12 Desc
PAGE 16                   Main Document     Page 37 of 47
NOVEMBER 25, 2020
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH NOVEMBER 25, 2020
LIEZL & JULIUS DEOCAMPO
OUR FILE: GOL02.0045

               DEBTOR'S EQUITY BUYBACK
07/13/20   CBM CALCULATE TOTAL OF ALLOWED CLAIMS             0.40   @250          100.00
               AND ANTICIPATED ADMINISTRATIVE
               CLAIMS FOR PREPARATION OF MOTION
               TO APPROVE DEBTOR'S EQUITY BUYBACK
07/13/20   CBM PREPARATION OF MOTION TO APPROVE              1.60   @250          400.00
               DEBTORS’ EQUITY BUYBACK
07/13/20   RJB REVIEW AND ANALYSIS OF                        0.10   @600           60.00
               CORRESPONDENCE FROM DEBTOR'S
               COUNSEL RE FUNDS FOR SETTLEMENT
07/16/20   RJB PREPARATION OF CORRESPONDENCE TO              0.10   @600           60.00
               DEBTOR'S COUNSEL RE EVIDENCE OF
               FUNDS FOR SETTLEMENT
07/16/20   RJB PREPARATION OF CORRESPONDENCE TO              0.10   @600           60.00
               DEBTOR'S COUNSEL RE STATUS OF
               SETTLEMENT FUNDING
07/17/20   RJB PREPARATION OF 9019 MOTION RE                 1.50   @600          900.00
               SETTLEMENT WITH DEBTORS
07/24/20   CBM TELEPHONE CONFERENCE WITH R. BELLO            0.10   @250           25.00
               RE STATUS OF DEBTOR’S FUNDS
07/27/20   RJB EXCHANGE OF CORRESPONDENCE WITH               0.20   @600          120.00
               TRUSTEE RE STATUS OF SETTLEMENT
07/27/20   RJB PREPARATION OF CORRESPONDENCE TO              0.10   @600           60.00
               TRUSTEE RE SETTLEMENT UPDATE
07/28/20   RJB TELEPHONE CONFERENCE WITH TRUSTEE             0.20   @600          120.00
               RE STATUS OF SETTLEMENT
07/29/20   RJB REVIEW AND ANALYSIS OF                        0.10   @600           60.00
               CORRESPONDENCE FROM S. KOHN RE
               SETTLEMENT WITH DEBTOR AND
               FUNDING
07/30/20   RJB TELEPHONE CONFERENCE WITH                     0.20   @600          120.00
               DEBTOR'S COUNSEL RE SETTLEMENT AND
               FUNDING AND TIMING
07/30/20   RJB PREPARATION OF CORRESPONDENCE TO              0.10   @600           60.00
               DEBTOR'S COUNSEL RE SETTLEMENT AND
               FUNDING
07/30/20   RJB PREPARATION OF CORRESPONDENCE TO              0.10   @600           60.00
               S. KOHN AND DEBTOR'S COUNSEL RE
               FUNDING AND SETTLEMENT AND
               HEARING
07/30/20   RJB REVIEW AND ANALYSIS OF                        0.10   @600           60.00
               CORRESPONDENCE FROM S. KOHN RE
               URGENCY FOR SHORTENED TIME
               HEARING ON FINANCING
07/30/20   RJB REVIEW AND ANALYSIS OF                        0.10   @600           60.00
               CORRESPONDENCE FROM DEBTOR'S
               COUNSEL RE EVIDENCE OF FINANCING


                             EXHIBIT 1     PAGE 36
    Case 8:18-bk-13010-SC Doc 174 Filed 11/25/20 Entered 11/25/20 16:38:12 Desc
PAGE 17                   Main Document     Page 38 of 47
NOVEMBER 25, 2020
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH NOVEMBER 25, 2020
LIEZL & JULIUS DEOCAMPO
OUR FILE: GOL02.0045

                 AND URGENCY FOR HEARING
07/30/20   RJB   EXCHANGE OF CORRESPONDENCE WITH             0.20   @600          120.00
                 DEBTOR'S COUNSEL RE SALE
07/31/20   RJB   REVIEW AND ANALYSIS OF                      0.10   @600           60.00
                 CORRESPONDENCE FROM DEBTOR'S
                 COUNSEL RE SETTLEMENT
07/31/20   RJB   PREPARATION OF CORRESPONDENCE TO            0.10   @600           60.00
                 DEBTOR'S COUNSEL RE TIMING OF
                 HEARING AND SETTLEMENT FUNDS
07/31/20   RJB   REVIEW AND ANALYSIS OF                      0.10   @600           60.00
                 CORRESPONDENCE FROM DEBTOR'S
                 COUNSEL RE SETTLEMENT FUNDS
07/31/20   RJB   REVIEW AND ANALYSIS OF                      0.10   @600           60.00
                 CORRESPONDENCE FROM S. KOHN RE
                 FUNDING OF SETTLEMENT
07/31/20   RJB   PREPARATION OF 9019 MOTION                  0.50   @600          300.00
07/31/20   CBM   PREPARATION OF TRUSTEE’S MOTION             1.80   @250          450.00
                 FOR ORDER APPROVING EQUITY
                 BUYBACK AGREEMENT
07/31/20   CBM   PREPARATION OF MOTION TO APPROVE            2.10   @250          525.00
                 BUYBACK AGREEMENT
08/03/20   RJB   REVIEW AND ANALYSIS OF                      0.10   @600           60.00
                 CORRESPONDENCE FROM S. KOHN RE
                 FINANCING OF EQUITY BUYOUT
08/03/20   RJB   REVIEW AND ANALYSIS OF STATUS OF            0.20   @600          120.00
                 EQUITY BUYOUT AND TERMS
08/04/20   RJB   TELEPHONE CONFERENCE WITH                   0.10   @600           60.00
                 DEBTOR'S COUNSEL RE SETTLEMENT
08/04/20   RJB   REVIEW AND REVISE SALE MOTION               0.80   @600          480.00
08/04/20   CBM   PREPARATION OF MOTION TO APPROVE            1.70   @250          425.00
                 EQUITY BUYBACK AGREEMENT
08/04/20   CBM   PREPARATION OF APPLICATION FOR              0.70   @250          175.00
                 ORDER SHORTENING TIME RE MOTION,
                 INCLUDING DECLARATIONS OF TRUSTEE
                 AND BROKER SAM KOHN
08/04/20   CBM   PREPARATION OF MOTION TO APPROVE            1.10   @250          275.00
                 EQUITY BUYBACK AGREEMENT
08/04/20   CBM   PREPARATION OF PROPOSED ORDER               0.30   @250           75.00
                 SHORTENING TIME
08/04/20   RJB   REVIEW AND REVISE MOTION RE EQUITY          0.50   @600          300.00
                 BUYOUT
08/04/20   RJB   PREPARATION OF CORRESPONDENCE TO            0.10   @600           60.00
                 DEBTOR'S COUNSEL RE EQUITY BUYOUT
                 MOTION
08/04/20   RJB   REVIEW AND REVISE TRUSTEE'S                 0.20   @600          120.00
                 DECLARATION IN SUPPORT OF EQUITY
                 BUYOUT MOTION


                             EXHIBIT 1     PAGE 37
    Case 8:18-bk-13010-SC Doc 174 Filed 11/25/20 Entered 11/25/20 16:38:12 Desc
PAGE 18                   Main Document     Page 39 of 47
NOVEMBER 25, 2020
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH NOVEMBER 25, 2020
LIEZL & JULIUS DEOCAMPO
OUR FILE: GOL02.0045

08/04/20   RJB   REVIEW AND REVISE S. KOHN                   0.20   @600          120.00
                 DECLARATION IN SUPPORT OF EQUITY
                 BUYOUT MOTION
08/04/20   RJB   EXCHANGE OF CORRESPONDENCE WITH             0.20   @600          120.00
                 S. KOHN RE SALE MOTION AND
                 DECLARATIONS
08/04/20   RJB   REVIEW AND ANALYSIS OF                      0.10   @600           60.00
                 CORRESPONDENCE FROM DEBTOR'S
                 COUNSEL RE TERMS OF SETTLEMENT
08/04/20   RJB   REVIEW AND REVISE OST AND                   0.50   @600          300.00
                 DECLARATION IN SUPPORT OF OST
08/05/20   CBM   PREPARATION OF MOTION TO APPROVE            0.90   @250          225.00
                 EQUITY BUYBACK AGREEMENT
08/05/20   CBM   PREPARATION OF DEOCAMPO                     0.60   @250          150.00
                 DECLARATIONS RE 9019 MOTION
08/05/20   CBM   PREPARATION OF APPLICATION FOR              1.30   @250          325.00
                 ORDER SHORTENING TIME RE MOTION,
                 INCLUDING DECLARATIONS OF TRUSTEE
                 AND BROKER SAM KOHN
08/05/20   CBM   PREPARATION OF MOTION TO APPROVE            0.80   @250          200.00
                 EQUITY BUYBACK AGREEMENT
08/05/20   CBM   PREPARATION OF PROPOSED ORDER               0.20   @250           50.00
                 APPROVING OST APPLICATION
08/05/20   CBM   PREPARATION OF EXHIBITS TO 9019             0.20   @250           50.00
                 MOTION
08/05/20   CBM   PREPARATION OF J. GOLDEN                    0.40   @250          100.00
                 DECLARATION IN SUPPORT OF OST
                 APPLICATION
08/05/20   RJB   PREPARATION OF CORRESPONDENCE TO            0.10   @600           60.00
                 S. KOHN RE SALE MOTION
08/05/20   RJB   PREPARATION OF CORRESPONDENCE TO            0.10   @600           60.00
                 DEBTOR'S COUNSEL RE DEBTORS'
                 DECLARATION
08/05/20   RJB   REVIEW AND REVISE DEBTOR'S                  0.20   @600          120.00
                 DECLARATION
08/05/20   RJB   PREPARATION OF CORRESPONDENCE TO            0.10   @600           60.00
                 DEBTOR'S COUNSEL RE EQUITY BUYOUT
                 MOTION
08/05/20   RJB   REVIEW AND REVISE EQUITY BUYOUT             0.20   @600          120.00
                 MOTION
08/05/20   RJB   PREPARATION OF CORRESPONDENCE TO            0.10   @600           60.00
                 DEBTOR'S COUNSEL RE EQUITY BUYOUT
                 MOTION
08/05/20   RJB   REVIEW AND ANALYSIS OF                      0.10   @600           60.00
                 CORRESPONDENCE FROM DEBTOR'S
                 COUNSEL RE DEBTOR'S DECLARATION
08/05/20   RJB   REVIEW AND ANALYSIS OF                      0.10   @600           60.00


                             EXHIBIT 1     PAGE 38
    Case 8:18-bk-13010-SC Doc 174 Filed 11/25/20 Entered 11/25/20 16:38:12 Desc
PAGE 19                   Main Document     Page 40 of 47
NOVEMBER 25, 2020
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH NOVEMBER 25, 2020
LIEZL & JULIUS DEOCAMPO
OUR FILE: GOL02.0045

                 CORRESPONDENCE FROM S. KOHN RE
                 DECLARATION
08/05/20   RJB   REVIEW AND ANALYSIS OF                      0.10   @600           60.00
                 CORRESPONDENCE FROM DEBTOR'S
                 COUNSEL RE REVISIONS TO MOTION
08/05/20   RJB   REVIEW AND REVISE DEBTOR'S                  0.20   @600          120.00
                 DECLARATION
08/05/20   RJB   REVIEW AND REVISE TRUSTEE'S                 0.20   @600          120.00
                 DECLARATION IN SUPPORT OF OST
08/05/20   RJB   REVIEW AND REVISE TRUSTEE'S                 0.20   @600          120.00
                 DECLARATION IN SUPPORT OF MOTION
                 TO APPROVE EQUITY BUYBACK
08/05/20   RJB   PREPARATION OF EQUITY BUYBACK               0.50   @600          300.00
                 MOTION
08/06/20   CBM   REVIEW ENTERED ORDER SHORTENING             0.10   @250           25.00
                 NOTICE
08/06/20   CBM   PREPARATION OF NOTICE OF HEARING ON         0.90   @250          225.00
                 MOTION TO APPROVE EQUITY BUYBACK
                 AGREEMENT
08/06/20   RJB   REVIEW AND ANALYSIS OF ENTERED              0.10   @600           60.00
                 ORDER ON OST
08/06/20   RJB   REVIEW AND REVISE NOTICE OF                 0.20   @600          120.00
                 SHORTENED TIME HEARING
08/07/20   RJB   REVIEW AND REVISE DECLARATION RE            0.10   @600           60.00
                 9019 MOTION
08/10/20   CBM   PREPARATION OF L. BRACKEN                   0.60   @250          150.00
                 DECLARATION RE NOTICE AND SERVICE
                 OF MOTION TO APPROVE EQUITY
                 BUYBACK AGREEMENT
08/12/20   CBM   PREPARATION OF BRACKEN                      0.10   @250           25.00
                 DECLARATION RE NOTICE AND SERVICE
08/13/20   CBM   REVIEW ORDER APPROVING STIPULATION          0.10   @250           25.00
                 REDUCING GIBSON CLAIM
08/17/20   RJB   REVIEW AND ANALYSIS OF COURT'S              0.10   @600           60.00
                 TENTATIVE RULING RE EQUITY BUYBACK
                 MOTION
08/17/20   RJB   PREPARATION OF CORRESPONDENCE TO            0.10   @600           60.00
                 TRUSTEE RE COURT'S TENTATIVE RULING
                 RE EQUITY BUYBACK MOTION
08/17/20   RJB   PREPARATION OF CORRESPONDENCE TO            0.10   @600           60.00
                 DEBTOR'S COUNSEL RE COURT'S
                 TENTATIVE RULING RE EQUITY BUYBACK
                 MOTION
08/18/20   RJB   REVIEW AND REVISE ORDER ON EQUITY           0.10   @600           60.00
                 BUYBACK MOTION
08/18/20   CBM   PREPARATION OF PROPOSED ORDER               0.70   @250          175.00
                 GRANTING MOTION TO APPROVE EQUITY


                             EXHIBIT 1     PAGE 39
    Case 8:18-bk-13010-SC Doc 174 Filed 11/25/20 Entered 11/25/20 16:38:12 Desc
PAGE 20                   Main Document     Page 41 of 47
NOVEMBER 25, 2020
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH NOVEMBER 25, 2020
LIEZL & JULIUS DEOCAMPO
OUR FILE: GOL02.0045

               BUYBACK
08/19/20   RJB TELEPHONE CONFERENCE WITH                     0.10   @600           60.00
               DEBTOR'S COUNSEL RE SETTLEMENT
               ORDER
08/19/20   RJB REVIEW AND ANALYSIS OF                        0.10   @600           60.00
               CORRESPONDENCE FROM DEBTOR'S
               COUNSEL RE ORDER ON EQUITY
               BUYBACK MOTION
08/19/20   RJB REVIEW AND ANALYSIS OF                        0.10   @600           60.00
               CORRESPONDENCE FROM S. KOHN RE
               ESCROW CLOSING AND AMOUNTS TO BE
               PAID TO ESTATE
08/19/20   RJB PREPARATION OF CORRESPONDENCE TO              0.10   @600           60.00
               S. KOHN RE TIMING OF ESCROW CLOSING
08/19/20   RJB REVIEW AND ANALYSIS OF ENTERED                0.10   @600           60.00
               ORDER ON EQUITY BUYBACK MOTION
08/19/20   RJB REVIEW AND ANALYSIS OF                        0.10   @600           60.00
               CORRESPODNENCE FROM ESCROW RE
               DEMAND FROM TRUSTEE AND PAYMENT
               UPON ESCROW CLOSING TO ESTATE
08/19/20   RJB PREPARATION OF CORRESPONDENCE TO              0.10   @600           60.00
               ESCROW RE DEMAND FROM TRUSTEE
               AND PAYMENT UPON ESCROW CLOSING
               TO ESTATE
08/19/20   RJB PREPARATION OF CORRESPONDENCE TO              0.10   @600           60.00
               DEBTOR'S COUNSEL RE ORDER ON
               EQUITY BUYBACK MOTION
08/19/20   RJB PREPARATION OF CORRESPONDENCE TO              0.10   @600           60.00
               S. KOHN AND ESCROW RE ORDER ON
               EQUITY BUYBACK MOTION
08/19/20   CBM PREPARATION OF PROPOSED ORDER                 0.30   @250           75.00
               GRANTING MOTION TO APPROVE EQUITY
               BUYBACK
08/19/20   CBM REVIEW ENTERED ORDER GRANTING                 0.10   @250           25.00
               MOTION
08/22/20   RJB REVIEW AND REVISE DECLARATION RE              0.20   @600          120.00
               SALE MOTION RE EQUITY
08/31/20   RJB EXCHANGE OF CORRESPONDENCE WITH               0.20   @600          120.00
               TRUSTEE RE FUNDING OF SETTLEMENT
               AND CLOSING OF ESCROW
08/31/20   RJB PREPARATION OF CORRESPONDENCE TO              0.10   @600           60.00
               DEBTOR'S COUNSEL RE STATUS OF
               FUNDING OF SETTLEMENT
08/31/20   RJB REVIEW AND ANALYSIS OF                        0.10   @600           60.00
               CORRESPONDENCE FROM S. KOHN RE
               STATUS OF FUNDING OF SETTLEMENT
08/31/20   RJB TELEPHONE CONFERENCE WITH TRUSTEE             0.20   @600          120.00


                             EXHIBIT 1     PAGE 40
    Case 8:18-bk-13010-SC Doc 174 Filed 11/25/20 Entered 11/25/20 16:38:12 Desc
PAGE 21                   Main Document     Page 42 of 47
NOVEMBER 25, 2020
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH NOVEMBER 25, 2020
LIEZL & JULIUS DEOCAMPO
OUR FILE: GOL02.0045

                 RE EQUITY BUYOUT AND STATUS OF
                 ESCROW
09/01/20   RJB   EXCHANGE OF CORRESPONDENCE WITH             0.20   @600          120.00
                 S. KOHN RE ESCROW CLOSING AND
                 PAYMENT TO TRUSTEE
09/01/20   RJB   EXCHANGE OF CORRESPONDENCE WITH             0.20   @600          120.00
                 T. VO RE ESCROW CLOSING AND
                 PAYMENT TO TRUSTEE
09/02/20   RJB   EXCHANGE OF CORRESPONDENCE WITH             0.20   @600          120.00
                 DEBTOR'S COUNSEL RE UD ACTION
09/02/20   RJB   PREPARATION OF CORRESPONDENCE TO            0.10   @600           60.00
                 COUNSEL RE UD ACTION
09/02/20   RJB   EXCHANGE OF CORRESPONDENCE WITH             0.20   @600          120.00
                 TRUSTEE RE PAYMENT ON SETTLEMENT
                 AND CONCLUSION OF EXAM
09/03/20   RJB   PREPARATION OF CORRESPONDENCE TO            0.10   @600           60.00
                 COUNSEL RE UD ACTION
09/09/20   RJB   PREPARATION OF CORRESPONDENCE TO            0.10   @600           60.00
                 TRUSTEE RE FUNDS FROM ESCROW
09/09/20   RJB   REVIEW AND ANALYSIS OF                      0.10   @600           60.00
                 CORRESPONDENCE FROM UD COUNSEL
                 RE DISMISSAL OF UD ACTION
09/09/20   RJB   PREPARATION OF CORRESPONDENCE TO            0.10   @600           60.00
                 DEBTOR'S COUNSEL RE DISMISSAL OF UD
                 ACTION

            TOTAL ASSET ANALYSIS AND RECOVERY              102.90          $ 53,415.00

CLAIMS ADMINISTRATION/OBJECTIONS

06/24/19   RJB   REVIEW AND ANALYSIS OF CLAIMS AND           0.50   @600          300.00
                 POTENTIAL OBJECTIONS FROM
                 CONVERTED CASE
08/21/19   RJB   REVIEW AND ANALYSIS OF FRANCHISE            0.20   @600          120.00
                 TAX BOARD CLAIM
01/21/20   RJB   PREPARATION OF CORRESPONDENCE TO            0.10   @600           60.00
                 TRUSTEE RE CLAIMS BAR DATE
03/09/20   RJB   REVIEW AND ANALYSIS OF OBJECTIONS           0.40   @600          240.00
                 TO CLAIMS FILED BY DEBTORS (4
                 SEPARATE MOTIONS RE 4 SEPARATE
                 CLAIMS)
03/24/20   RJB   REVIEW AND ANALYSIS OF CREDITORS            0.20   @600          120.00
                 OPPOSITION TO DEBTOR'S MOTION TO
                 DISALLOW CLAIM
03/24/20   RJB   REVIEW AND ANALYSIS OF CLAIMS AND           0.20   @600          120.00
                 POTENTIAL OBJECTIONS
03/31/20   RJB   PREPARATION OF ANALYSIS TO TRUSTEE          0.20   @600          120.00


                             EXHIBIT 1     PAGE 41
    Case 8:18-bk-13010-SC Doc 174 Filed 11/25/20 Entered 11/25/20 16:38:12 Desc
PAGE 22                   Main Document     Page 43 of 47
NOVEMBER 25, 2020
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH NOVEMBER 25, 2020
LIEZL & JULIUS DEOCAMPO
OUR FILE: GOL02.0045

                 RE DEBTOR'S OBJECTIONS TO CLAIMS
04/23/20   RJB   REVIEW AND ANALYSIS OF CLAIMS               0.10   @600           60.00
04/24/20   RJB   REVIEW AND ANALYSIS OF CLAIMS               0.10   @600           60.00
04/27/20   RJB   PREPARATION OF CORRESPONDENCE TO            0.10   @600           60.00
                 DEBTOR'S COUNSEL RE STATUS OF
                 CLAIMS OBJECTIONS AND ORDERS
                 THEREON
04/27/20   RJB   REVIEW AND ANALYSIS OF CLAIMS               0.10   @600           60.00
04/27/20   RJB   PREPARATION OF CORRESPONDENCE TO            0.10   @600           60.00
                 TRUSTEE RE STATUS OF CLAIMS
04/28/20   RJB   REVIEW AND ANALYSIS OF PROPOSED             0.10   @600           60.00
                 CLAIMS DISTRIBUTIONS
05/04/20   RJB   REVIEW AND ANALYSIS OF                      0.10   @600           60.00
                 CORRESPONDENCE FROM DEBTOR'S
                 COUNSEL RE ORDERS ON CLAIMS
                 MOTIONS
06/01/20   RJB   EXCHANGE OF CORRESPONDENCE WITH             0.20   @600          120.00
                 TRUSTEE RE CLAIMS DISTRIBUTION
06/01/20   RJB   REVIEW AND ANALYSIS OF                      0.10   @600           60.00
                 CORRESPONDENCE FROM DEBTOR'S
                 COUNSEL RE CLAIMS ANALYSIS
06/02/20   RJB   EXCHANGE OF CORRESPONDENCE WITH             0.20   @600          120.00
                 TRUSTEE RE CLAIMS
06/04/20   RJB   REVIEW AND ANALYSIS OF ENTERED              0.10   @600           60.00
                 ORDER DISALLOWING CLAIMS
06/04/20   RJB   REVIEW AND ANALYSIS OF                      0.10   @600           60.00
                 CORRESPONDENCE FROM DEBTOR'S
                 COUNSEL RE ORDER DISALLOWING
                 CLAIMS
06/29/20   RJB   REVIEW AND ANALYSIS OF NOTICE OF            0.10   @600           60.00
                 SETTLEMENT/STATUS REPORT RE
                 DEBTOR'S SETTLEMENT WITH GIBSON ON
                 CLAIM
06/29/20   RJB   CONFERENCE WITH TRUSTEE RE                  0.20   @600          120.00
                 SETTLEMENT ON CLAIM OF GIBSON
08/03/20   RJB   REVIEW AND ANALYSIS OF STIPULATION          0.10   @600           60.00
                 RE RESOLUTION OF GIBSON CLAIM
08/14/20   RJB   REVIEW AND ANALYSIS OF ORDER                0.10   @600           60.00
                 APPROVING SETTLEMENT OF GIBSON
                 CLAIM
08/14/20   RJB   REVIEW AND ANALYSIS OF AMENDED              0.10   @600           60.00
                 GIBSON CLAIM
08/14/20   RJB   REVIEW AND ANALYSIS OF                      0.10   @600           60.00
                 CORRESPONDENCE FROM DEBTOR'S
                 COUNSEL RE ORDER APPROVING
                 SETTLEMENT OF GIBSON CLAIM

            TOTAL CLAIMS ADMINISTRATION/OBJECTIONS           3.90          $ 2,340.00

                             EXHIBIT 1     PAGE 42
    Case 8:18-bk-13010-SC Doc 174 Filed 11/25/20 Entered 11/25/20 16:38:12 Desc
PAGE 23                   Main Document     Page 44 of 47
NOVEMBER 25, 2020
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH NOVEMBER 25, 2020
LIEZL & JULIUS DEOCAMPO
OUR FILE: GOL02.0045

FEE APPLICATIONS

11/02/20   CBM PREPARE FOR SETTING FEE HEARING               0.20   @250           50.00
11/09/20   CBM PREPARATION OF NOTICE TO                      0.50   @250          125.00
               PROFESSIONALS OF FEE HEARING
11/11/20   CBM PREPARATION OF FIRST INTERIM FEE              0.50   @250          125.00
               APPLICATION
11/11/20   RJB REVIEW AND EXECUTE NOTICE TO                  0.10   @600           60.00
               PROFESSIONALS
11/11/20   RJB REVIEW AND EXECUTE DECLARATION RE             0.10   @600           60.00
               NOTICE TO PROFESSIONALS
11/12/20   CBM PREPARATION OF FIRST INTERIM FEE              0.60   @250          150.00
               APPLICATION
11/19/20   RJB PREPARATION OF INTERIM FEE                    0.80   @600          480.00
               APPLICATION
11/19/20   CBM PREPARATION OF FIRST INTERIM FEE              0.60   @250          150.00
               APPLICATION
11/20/20   CBM PREPARATION OF FIRST INTERIM FEE              1.50   @250          375.00
               APPLICATION
11/20/20   CBM PREPARATION OF FEE APPLICATION                1.80   @250          450.00
               NARRATIVE
11/20/20   CBM EXCHANGE OF E-MAIL WITH L. WERNER             0.10   @250           25.00
               RE ESTATE FUNDS
11/20/20   CBM PREPARATION OF FEE APPLICATION                0.70   @250          175.00
               NARRATIVE
11/23/20   RJB PREPARATION OF INTERIM FEE                    1.50   @600          900.00
               APPLICATION
11/23/20   CBM PREPARATION OF FIRST INTERIM FEE              1.60   @250          400.00
               APPLICATION
11/23/20   CBM PREPARATION OF NOTICE OF INTERIM FEE          0.50   @250          125.00
               HEARING
11/23/20   CBM PREPARATION OF FIRST INTERIM FEE              0.30   @250           75.00
               APPLICATION
11/24/20   RJB REVIEW AND REVISE INTERIM FEE                 0.80   @600          480.00
               APPLICATION
11/24/20   CBM PREPARATION OF REPLY TO DEBTOR’S              0.10   @250           25.00
               OBJECTION TO PREVIOUSLY APPROVED
               9019 MOTION RE DALUVOY SETTLEMENT
11/25/20   CBM PREPARATION OF FIRST INTERIM FEE              0.80   @250          200.00
               APPLICATION
11/25/20   CBM PREPARATION OF NOTICE OF INTERIM FEE          0.40   @250          100.00
               HEARING
11/25/20   RJB REVIEW AND EXECUTE NOTICE OF                  0.10   @600           60.00
               INTERIM FEE APPLICATION
11/25/20   RJB REVIEW AND REVISE INTERIM FEE                 0.10   @600           60.00
               APPLICATION

            TOTAL FEE APPLICATIONS                          13.70          $ 4,650.00

                             EXHIBIT 1     PAGE 43
    Case 8:18-bk-13010-SC Doc 174 Filed 11/25/20 Entered 11/25/20 16:38:12 Desc
PAGE 24                   Main Document     Page 45 of 47
NOVEMBER 25, 2020
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH NOVEMBER 25, 2020
LIEZL & JULIUS DEOCAMPO
OUR FILE: GOL02.0045


                             SUMMARY OF SERVICES

CBM   CYNTHIA B. MEEKER          30.50 hr   @ 250.00   $    7,625.00
CMY   CLAUDIA YOSHONIS            2.80 hr   @ 250.00   $      700.00
RJB   REEM J. BELLO              85.60 hr   @ 600.00   $   51,360.00
RWB   RYAN W. BEALL               1.60 hr   @ 450.00   $      720.00


            TOTAL PROFESSIONAL SERVICES                          120.50    $ 60,405.00

COSTS AND DISBURSEMENTS

  DATE                              DESCRIPTION                             AMOUNT

06/30/19   PACER CHARGES FOR JUNE 2019                                              4.30
07/19/19   JANNEY & JANNEY MESSENGER SERVICES FOR COURTESY COPY                    10.00
           DELIVERY OF DECLARATION THAT NO PARTY REQUESTED A
           HEARING ON WGG EMPLOYMENT
08/01/19   PACER CHARGES FOR JULY 2019                                              5.50
08/14/19   JANNEY & JANNEY MESSENGER SERVICES FOR DOCUMENT                        192.82
           RETRIEVAL OF PETITION
08/31/19   PACER CHARGES FOR AUGUST 2019                                            1.90
09/01/19   WESTLAW ONLINE RESEARCH CHARGES FOR AUGUST 2019                          8.72
10/01/19   PACER CHARGES FOR SEPTEMBER 2019                                         0.60
01/23/20   JANNEY & JANNEY MESSENGER SERVICES FOR COURTESY COPY                     5.00
           DELIVERY OF COURTESY COPY DELIVERY OF UD COUNSEL
           EMPLOYMENT APP AND NOTICE OF SAME
02/01/20   PACER CHARGES FOR JANUARY 2020                                           0.10
02/07/20   JANNEY & JANNEY MESSENGER SERVICES FOR COURTESY COPY                     5.00
           DELIVERY OF DECLARATION THAT NO PARTY REQUESTED A
           HEARING ON UD COUSNEL EMPLOYMENT
02/11/20   JANNEY & JANNEY MESSENGER SERVICES FOR COURTESY COPY                     5.00
           DELIVERY OF NOTICE OF HEARING ON UD COUNSEL
           EMPLOYMENT
02/26/20   COURT CALL CONFERENCE CHARGES FOR RJB APPEARANCE AT                     42.50
           HEARING ON FEBRUARY 25, 2020
02/28/20   PACER CHARGES FOR FEBRUARY 2020                                          4.50
03/31/20   PACER CHARGES FOR MARCH 2020                                             1.10
04/05/20   COURT CALL CONFERENCE CHARGES FOR RJB APPEARANCE AT                     26.25
           HEARING ON MARCH 31, 2020
05/01/20   PACER CHARGES FOR APRIL 2020                                             1.60
05/31/20   PACER CHARGES FOR MAY 2020                                               1.00
08/05/20   FEDEX CHARGES FOR AUGUST 2020                                           24.91
08/31/20   PACER CHARGES FOR AUGUST 2020                                            6.50
11/11/20   PHOTOCOPIES OF NOTICE TO RETAINED PROFESSIONALS                          3.20
11/11/20   POSTAGE COSTS FOR NOTICE TO RETAINED PROFESSIONALS                       2.00


                             EXHIBIT 1        PAGE 44
    Case 8:18-bk-13010-SC Doc 174 Filed 11/25/20 Entered 11/25/20 16:38:12 Desc
PAGE 25                   Main Document     Page 46 of 47
NOVEMBER 25, 2020
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH NOVEMBER 25, 2020
LIEZL & JULIUS DEOCAMPO
OUR FILE: GOL02.0045



          TOTAL COSTS AND DISBURSEMENTS                                     $     352.50

TOTAL CURRENT CHARGES                                                      $ 60,757.50

SUMMARY OF ACCOUNT

BALANCE FORWARD                                                              $   0.00
TOTAL CURRENT CHARGES                                                       60,757.50
LESS PAYMENTS AND CREDITS                                                        0.00

BALANCE DUE AND PAYABLE UPON RECEIPT                                       $ 60,757.50


THIS INVOICE IS DUE AND PAYABLE IN FULL UPON DELIVERY. IF NOT PAID
WITHIN 30 DAYS OF DELIVERY, THIS INVOICE WILL BE DEEMED DELINQUENT AND
WILL THEREAFTER BEAR INTEREST AT A DEFAULT RATE OF 1.50% PER MONTH,
COMPOUNDED MONTHLY. THE CLIENT MUST GIVE WRITTEN NOTICE TO THE FIRM OF
ANY DISPUTE REGARDING THIS INVOICE WITHIN 30 DAYS OF DELIVERY, OR THIS
INVOICE WILL BE DEEMED APPROVED. PLEASE CALL US IF YOU HAVE ANY
QUESTIONS OR CONCERNS REGARDING THIS INVOICE. THANK YOU.




                             EXHIBIT 1     PAGE 45
        Case 8:18-bk-13010-SC                     Doc 174 Filed 11/25/20 Entered 11/25/20 16:38:12                                      Desc
                                                  Main Document     Page 47 of 47



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                            650 Town Center Drive, Suite 600
                                               Costa Mesa, California 92626

A true and correct copy of the foregoing document entitled (specify): First Interim Application for Allowance and Payment
of Fees and Reimbursement of Expenses of Counsel for the Chapter 7 Trustee; Memorandum of Points and Authorities;
and Declaration of Reem J. Bello in Support will be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
November 25, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

Reem J Bello rbello@wgllp.com,
kadele@wgllp.com;vrosales@wgllp.com;cyoshonis@wgllp.com;cbmeeker@gmail.com;lbracken@wgllp.com
Brett F Bodie brett.bodie@blc-sd.com, 9135191420@filings.docketbird.com
Jeffrey I Golden (TR) lwerner@wgllp.com, jig@trustesolutions.net;kadele@wgllp.com
James D. Hornbuckle jdh@cornerstonelawcorp.com
Ahren A Tiller ahren.tiller@blc-sd.com, 4436097420@filings.docketbird.com;brett.bodie@blc-sd.com;anika@blc-sd.com;derek@blc-
sd.com;kreyes@blc-sd.com;megan@blc-sd.com;nicole@blc-sd.com;danny@blc-sd.com;angie@blc-sd.com
Edward A Treder cdcaecf@bdfgroup.com
United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) November 25, 2020, I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.

Julius B. Deocampo
14332 Holt Ave.                                                                   Honorable Scott C. Clarkson
Santa Ana, CA 92705-3263                                                          United States Bankruptcy Court
                                                                                  Central District of California
Liezl Diaz Deocampo                                                               Ronald Reagan Federal Building and Courthouse
14332 Holt Ave.                                                                   411 West Fourth Street, Suite 5130 / Courtroom 5C
Santa Ana, CA 92705-3263                                                          Santa Ana, CA 92701-4593

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) November 25, 2020, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 11/25/2020                     Lindsay Bracken
 Date                           Printed Name                                                    Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
